Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7788 Filed 03/31/21 Page 1 of 81




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 MARK D. CHAPMAN, ET AL.                     2:19-CV-12333-TGB-DRG
                                          ORDER GRANTING IN PART
                                           AND DENYING IN PART
                   Plaintiffs,
                                            MOTION TO DISMISS
       vs.                                     (ECF NO. 48);

                                            AND RESOLVING OTHER
 GENERAL MOTORS LLC,                              MOTIONS
                                          (ECF NOS. 52, 62, 68, 69, 72, 74,
                                                  75, and 78)
                   Defendant.

      This is a large putative class action: twenty-one Named Plaintiffs
 seek to sue General Motors (“GM”) over its use of the Bosch CP4 fuel
 pump in GMC and Chevrolet diesel trucks from model year 2011-2016.

 They allege fraud on GM’s part that has subsequently caused them to
 suffer injury. There are 114 counts in the 574-page Second Amended
 Complaint (“SAC”) covering federal law as well as state fraudulent

 concealment, breach of contract, consumer protection, warranty, and
 unjust enrichment claims under the laws of 49 states. ECF No. 40. For
 the reasons that follow, Defendant’s Motion to Dismiss (ECF No. 48) is

 GRANTED IN PART and DENIED IN PART. A summary of the
 counts that survive and those that do not is included in the Table of
 Claims that follows the Order. Additionally, Defendant’s motion to strike

 Plaintiffs’ class allegations is DENIED.
                                      1
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7789 Filed 03/31/21 Page 2 of 81




                                             Contents
 Contents..................................................................................................... 2
 I.      BACKGROUND ................................................................................. 4
      A. Alleged defects of the CP4 pump when combined with U.S. diesel
      fuel ........................................................................................................ 4
      B.      Structure of claims in the SAC and Motion to Dismiss ................ 8
      C.      Outstanding motions.................................................................... 10
 II. STANDARD OF REVIEW ............................................................... 10
 III. ANALYSIS ...................................................................................... 12
      A.      Standing ....................................................................................... 12
         1. Standing for nationwide claims or state claims where there is no
         named plaintiff from that state ....................................................... 12
         2.     Standing for injunctive relief .................................................... 17
         3.     Lack of a cognizable injury........................................................ 18
      B.      Deficiencies in IWM claims .......................................................... 20
         1.     Sufficiency of allegations regarding merchantability............... 20
         2.     Certain claims where state law requires a showing of privity . 22
         3. Certain claims not within the terms of the IWM as limited by
         state law ........................................................................................... 25
         4. Certain claims barred because Plaintiffs did not provide pre-suit
         notice................................................................................................. 26
         5.     Certain claims time-barred ....................................................... 31
      C.      Magnuson-Moss Warranty Act .................................................... 35
      D.      Breach of Contract ....................................................................... 36
      E.      Deficiencies in fraudulent concealment claims ........................... 36
         1. Failure to meet Rule 9(b)’s particularity requirements for fraud
         allegations ........................................................................................ 40
         2.     Failure to allege knowledge at the time of sale ........................ 42
         3.     Failure to allege a duty to disclose............................................ 47
                                                          2
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7790 Filed 03/31/21 Page 3 of 81




        4.     Economic loss doctrine .............................................................. 54
        5. Certain state product liability statutes preclude fraudulent
        concealment claims .......................................................................... 57
        6.     Failure to plead injury .............................................................. 58
   F.        Consumer protection .................................................................... 59
        1.     Alaska claim is a placeholder .................................................... 59
        2. Insufficient pleading of deceptive conduct, reliance, and
        causation........................................................................................... 60
        3.     GM’s knowledge of the defect at the time of sale ..................... 61
        4. Certain state statutes do not allow class actions to be brought
        with state consumer protection claims ............................................ 61
        5.     Colorado’s bar on class claims for money damages .................. 62
        6. Michigan’s consumer protection statute exempts automobile
        sales .................................................................................................. 63
        7. Class action notice requirement in Ohio’s consumer protection
        statute............................................................................................... 64
        8. North Carolina and Pennsylvania bar consumer protection
        claims solely for economic losses...................................................... 64
        9. Louisiana Products Liability Act precludes consumer protection
        claim ................................................................................................. 65
        10. Claims under the California Unfair Competition Law (“UCL”)
        barred by adequate legal remedies .................................................. 65
        11. Louisiana, North Dakota, and Oklahoma do not allow claims
        for injunctive relief ........................................................................... 66
        12.      Sufficient allegations to show injury...................................... 66
        13. Alabama and Pennsylvania Named Plaintiffs cannot meet the
        requirements of state statutes ......................................................... 66
        14. Arkansas statute does not allow claims for “diminution of
        value” ................................................................................................ 67
        15.      Claims in certain states are time-barred ............................... 67

                                                         3
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7791 Filed 03/31/21 Page 4 of 81




    G.        Unjust enrichment ....................................................................... 69
    H.        Class allegations .......................................................................... 70
         1.     Statutory requirements for a class action under the MMWA .. 71
         2.     Requirements of Fed. R. Civ. P. 23 ........................................... 73
    I.        Outstanding motions.................................................................... 74
         1. Motions related to supplemental briefing (ECF Nos. 68, 69, 72,
         74, 75) ............................................................................................... 74
         2.     Motions related to Plaintiff Gary Goodwin (ECF Nos. 52, 62) . 79
         3. Defendant’s Motion to Dismiss Brandon Tirozzi for Failure to
         Prosecute (ECF No. 78) .................................................................... 79
 CONCLUSION ........................................................................................ 80

                                          I.       BACKGROUND

          A.        Alleged defects of the CP4 pump when combined with
                    U.S. diesel fuel
          Plaintiffs all bought diesel fuel GMC and Chevrolet trucks from GM
 for the model years 2011-2016, with 6.6L Duramax engines and a Bosch
 CP4 model high-pressure fuel injection pump. ¶ 1, ECF No. 40,

 PageID.3393. They allege injury at the point of sale: they paid a premium
 of $5,000-8,000 for these trucks because they run on diesel and were
 advertised to have a longer life, greater fuel efficiency, and other features

 above and beyond other vehicles. Id. at ¶ 7, PageID.3393.
          The CP4 pump is the lynchpin of the trucks’ fuel supply system. As
 alleged by Plaintiffs, design flaws in the CP4 pump cause dangerous

 rubbing and friction between metal parts of the pump when it runs. The
 result is a buildup of metal shavings in the fuel system that begins to


                                                         4
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7792 Filed 03/31/21 Page 5 of 81




 accumulate as early as the first time the engine is started.
 Contamination from the metal debris can lead to catastrophic engine

 failure. Id. at ¶¶ 123-35, PageID.3478-85. This wear and tear in the fuel
 system, and the subsequent potential for malfunction, is exacerbated by
 a factor unique to the United States: our diesel fuel is “drier,” or less

 lubricious, than the diesel fuel available in other countries due to our
 different regulatory standards.1 The CP4 pump itself uses the diesel fuel
 for lubrication. Due to its poor design that inherently requires more

 lubrication than other fuel pumps, Plaintiffs allege that our “dry” diesel
 is uniquely unsuited to keep a CP4 pump functioning properly. Id. at ¶¶
 148-52, PageID.3491-93.

      It is this combination of the alleged subpar pump design and lack
 of lubricity from U.S. diesel fuel that leads to wear and tear which can
 cause the small metal shavings to build up within the pump or within the

 engine block and fuel system generally. Too much buildup of metal in the
 fuel injectors can lead to “catastrophic failure” where the truck will
 immediately stop running, requiring a tow and often replacement of not

 just the fuel injectors, but the entire fuel supply system in the vehicle. Id.
 at ¶¶ 137-40, PageID.3486-87. Because the fuel injection system and


 1 In order to comply with our environmental regulations, diesel fuel in
 the U.S. is refined through a process called hydrodesulfurization. This
 process removes sulfur as well as a variety of other nitrogen and oxygen
 compounds, the latter of which are important to making diesel fuel
 lubricious. ¶ 149, ECF No. 40, PageID.3491.
                                     5
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7793 Filed 03/31/21 Page 6 of 81




 engine component parts are contaminated with metal shards, during a
 catastrophic failure event the vehicle often shuts off while in motion and

 cannot be restarted. Id. at ¶ 4, PageID.3392.
      By way of example, Plaintiff Nathan Howton purchased a used
 2015 Chevrolet Sierra 2500 HD in September 2015 from an authorized

 GM dealership. In February 2019, he was traveling with his family and
 stopped to refuel. Two miles into their resumed journey, “the engine
 backfired, creating a plume of smoke.” The truck lost power and Plaintiff

 had to “coast the truck onto the driveway of an unoccupied home.” The
 family spent the night in their trailer. Upon finally getting to a GM
 dealership, Howton was told that GM would not cover the repair expense

 related to the CP4 pump because the truck was out of warranty. Id. at ¶
 73, PageID.3442. He inspected the engine and injection pump himself
 and found a significant quantity of metal shavings, a photograph of which

 appears in the SAC:




                                      6
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7794 Filed 03/31/21 Page 7 of 81




 Image of Plaintiff Nathan Howton’s engine after catastrophic failure
 event, showing metal shavings. Id.
      Sixteen of the named Plaintiffs report experiencing a similar
 catastrophic failure stall out while driving, requiring their truck to be
 towed and resulting in an eventual repair cost sometimes reaching

 $10,000 or more. And even if the vehicle does not fail, wear and tear on
 the pump (which Plaintiffs allege will always occur to some degree due to
 its design and the use of “dry” diesel fuel) will damage the fuel injectors

 and other parts of the engine. Id. at ¶ 141, PageID.3487.
      Plaintiffs allege GM was aware of these issues with the CP4 fuel
 pump even before it began to sell trucks with the pump incorporated.

 Despite that, it marketed the vehicles as having increased durability and

                                      7
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7795 Filed 03/31/21 Page 8 of 81




 fuel efficiency, in part due to their use of diesel. Id. at ¶¶ 8, 185. Plaintiffs
 also allege that GM did not take steps to remedy the problem, and instead

 actively concealed the defect for as long as possible. Id. at ¶¶ 9, 186-88.
 GM stopped using the CP4 pump after the 2016 model year of the class
 vehicles, switching to another model of pump that had been in use since

 2004. Id. at ¶ 218.
         B.   Structure of claims in the SAC and Motion to Dismiss
         Plaintiffs allege the following broad categories of claims under

 federal law and the laws of 49 states2 and the District of Columbia:
      Magnuson-Moss Warranty Act (MMWA), 15 U.S.C. §2301
      Fraudulent concealment
      Breach of contract
      Implied warranty of merchantability (“IWM”) (state-specific
       statutes)
      Consumer protection (state-specific statutes)
      Unjust enrichment (“UE”) (state-specific statutes)
         There are 114 counts: one for the MMWA, one for fraudulent
 concealment on behalf of all of the sub-classes, one for breach of contract
 on behalf of all of the sub-classes, and the rest by state (naming the

 applicable consumer protection, IWM, and UE statutes for each state).
 Every state has at least one consumer protection claim and California,


 2Parties are bringing claims under Texas state law in a separate action
 that they have chosen not to consolidate in this Court. See Click v. Gen.
 Motors LLC, No. 2:18-CV-455, 2020 WL 3118577 (S.D. Tex. Mar. 27,
 2020). Texas is included, however, in the federal Magnuson-Moss
 Warranty Act claim.

                                        8
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7796 Filed 03/31/21 Page 9 of 81




 Georgia, New York, and South Carolina have two each for a total of 54
 counts; 42 states have IWM claims and California has two for a total of

 43 counts; 14 states have UE claims.
        GM seeks to dismiss the SAC in full, and challenges Plaintiffs’
 claims under theories relating to:
   A.     Standing
   B.     Deficiencies in the IWM claims
   C.     Magnuson-Moss Warranty Act
   D.     Breach of contract
   E.     Deficiencies in fraudulent concealment claims
   F.     Consumer protection
   G.     Unjust enrichment
   H.     Class allegations
        Within each of these broad categories, GM makes numerous

 arguments as to why claims should be dismissed. See Ex. 1—Chart
 Summarizing Grounds for Dismissal, ECF No. 48-2. Some challenges can
 be resolved the same way for all claims, while others have state-specific

 considerations   and    outcomes.    Additionally,   some    claims   could
 theoretically be dismissed under more than one theory. To promote
 clarity, the Court will independently address all state-specific theories

 that GM has put forward, even if the resulting analysis shows that
 certain claims could be dismissed for more than one reason. The attached
 Table of Claims lists all the reasons any given count is being dismissed,

 if there are more than one.




                                      9
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7797 Filed 03/31/21 Page 10 of 81




       C.    Outstanding motions
       The Court held oral argument on January 29, 2021, primarily to

 resolve the Motion to Dismiss (ECF No. 48). At the conclusion of the
 hearing, the Court asked both sides for supplemental briefing on several
 specific issues. GM filed a supplemental brief (ECF No. 67), and Plaintiffs

 subsequently moved to file their supplemental brief under seal (motions
 at ECF Nos. 68, 69, with an additional chart regarding state-specific
 caselaw at ECF Nos. 70, 71), indicating that they felt compelled to ask

 for a seal by an earlier protective order (ECF No. 44) in this case. GM
 next filed a Motion to Strike the supplemental brief (ECF No. 72),
 arguing that Plaintiffs improperly included information outside the scope

 of the Court’s request. Plaintiffs’ Response to the motion to strike (ECF
 Nos. 74, 75) also begins with a motion to seal.
       Also outstanding on the docket are Plaintiffs’ Motion to Withdraw

 as counsel for Gary Goodwin (ECF No. 52), Defendant’s Motion to Compel
 also as related to Gary Goodwin (ECF No. 62), and Defendant’s Motion
 to Dismiss Brandon Tirozzi for Failure to Prosecute (ECF No. 78).

       The Court has thoroughly considered all these outstanding matters
 and will address the other pending motions in this Order as well.
                       II.   STANDARD OF REVIEW

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits
 dismissal of a lawsuit or claim where the defendant establishes plaintiff’s
 “failure to state a claim upon which relief can be granted.” Jones v. City
                                      10
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7798 Filed 03/31/21 Page 11 of 81




 of Cincinnati, 521 F.3d 555, 562 (6th Cir. 2008). Consideration of a Rule
 12(b)(6) motion is confined to the pleadings. Id. In evaluating the motion,

 courts “must construe the complaint in the light most favorable to the
 plaintiff, accept all well-pled factual allegations as true and determine
 whether the plaintiff undoubtedly can prove no set of facts consistent

 with their allegations that would entitle them to relief.” League of United
 Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007) (citing
 Kottmyer v. Maas, 436 F.3d 684, 688 (6th Cir. 2006)).

       Though this standard is liberal, it requires a plaintiff to provide
 “more than labels and conclusions, and a formulaic recitation of the
 elements of a cause of action” in support of her grounds for entitlement

 to relief. Albrecht v. Treon, 617 F.3d 890, 893 (6th Cir. 2010) (quoting Bell
 Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)). Under Ashcroft v. Iqbal,
 the plaintiff must also plead “factual content that allows the court to

 draw the reasonable inference that the defendant is liable for the
 misconduct alleged.” 556 U.S. 662, 678 (2009) (citation omitted). A
 plaintiff falls short if she pleads facts “merely consistent with a

 defendant’s liability” or if the alleged facts do not “permit the court to
 infer more than the mere possibility of misconduct.” Albrecht, 617 F.3d
 at 893 (quoting Iqbal, 556 U.S. at 678-79).




                                      11
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7799 Filed 03/31/21 Page 12 of 81




                               III. ANALYSIS
       A.     Standing

       Defendant brings three challenges related to standing. None are
 meritorious, so the Motion to Dismiss based on any reasons pertaining to
 standing is denied.
            1. Standing for nationwide claims or state claims where
               there is no named plaintiff from that state
       Article III “[s]tanding requires Plaintiffs to show 1) that they have
 suffered an injury-in-fact that was 2) caused by Defendants' conduct and

 that 3) this Court can likely redress the injury with a decision for
 Plaintiffs.” Kanuszewski v. Michigan Dep't of Health & Human Servs.,
 927 F.3d 396, 405 (6th Cir. 2019). GM alleges that for states that are not

 represented by a Named Plaintiff, no one can show injury for claims
 related to that state, and therefore the court does not have jurisdiction
 over those claims. Additionally, it alleges that each Named Plaintiff can

 only allege injuries in their own states, and therefore they have no
 standing for nationwide claims. ECF No. 48, PageID.4922-23. Plaintiffs
 say this question should be addressed at the class certification stage. ECF

 No. 53, PageID.5969-70.
       This challenge brings up a question specific to class actions: if
 Article III standing and class certification are related, in what order

 should they be addressed? Can a confirmation of Article III standing be
 deferred to the class certification stage, even though standing is a central

                                      12
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7800 Filed 03/31/21 Page 13 of 81




 part of a court’s jurisdiction? This question was first raised in a pair of
 Supreme Court cases, Amchem and Ortiz, which held that when class

 certification issues are “logically antecedent” to Article III concerns, and
 “themselves pertain to statutory standing,” the Article III standing
 inquiry can essentially be combined with the class certification inquiry.

 Ortiz v. Fibreboard Corp., 527 U.S. 815, 831 (1999); Amchem Products,
 Inc. v. Windsor, 521 U.S. 591 (1997); see generally Linda S. Mullenix,
 Standing and Other Dispositive Motions After Amchem and Ortiz: The

 Problem of “Logically Antecedent” Inquiries, 2004 Mich. St. L. Rev. 703,
 729 (2004).
       Courts in our district have considered this question in the context

 of large-scale class actions pertaining to auto defects. Cases that required
 a named plaintiff to have standing for every claim include Wozniak v.
 Ford Motor Co., No. 2:17-CV-12794, 2019 WL 108845, at *1 (E.D. Mich.

 Jan. 4, 2019), McKee v. Gen. Motors LLC, 376 F. Supp. 3d 751, 755 (E.D.
 Mich. 2019) (relying on Wozniak and Smith [cited below]), and Matanky
 v. Gen. Motors LLC, 370 F. Supp. 3d 772, 784 (E.D. Mich. 2019) (same).

 The reasoning in these cases derives from Smith v. Lawyers Title Ins.
 Corp, where Judge Murphy concluded that Amchem and Ortiz “should be
 construed in a manner that permits consideration of the standing issue

 now, prior to class certification,” and found that a plaintiff who does not
 allege injury in a state lacks standing to bring claims arising under the
 laws of that state. No. 07-12124, 2009 WL 514210, at *3 (E.D. Mich. Mar.
                                      13
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7801 Filed 03/31/21 Page 14 of 81




 2, 2009). See also Parks v. Dick's Sporting Goods, Inc., No. 05-CV-6590
 (CJS), 2006 WL 1704477, at *3 (W.D.N.Y. June 15, 2006) (a clear

 explanation of the Smith position).
       By contrast, this Court found in Bledsoe v. FCA US LLC that it is
 not required at this stage in the litigation for a complaint to have a named

 plaintiff from every state where claims are alleged: when “Plaintiffs are
 not seeking relief for themselves under the laws of states where they
 don't live,” but rather are “advancing ‘claims for relief under the statutes

 of the jurisdictions in which they reside but seek similar relief for absent
 class members’ under the statutes for consumer protection, fraudulent
 concealment, and breach of contract of those absent members’ states,”

 that makes the class certification question logically antecedent to the
 Article III standing question. 378 F. Supp. 3d 626, 641-42 (E.D. Mich.
 2019) (quoting In re Auto. Parts Antitrust Litig., No. 12-MD-02311, 2013

 WL 2456612, at *11 (E.D. Mich. June 6, 2013)). See also Hoving v.
 Transnation Title Ins. Co., 545 F. Supp. 2d 662, 667-68 (E.D. Mich. 2008)
 (finding that when the claim of named plaintiffs “is typical of those

 individuals whose claims arise under the laws of other states,” the
 “question whether he has standing to proceed as a class representative
 will be subsumed in the class certification decision.”).

       Given these two competing approaches, the Court will examine the
 logic behind both. The central tension between them is their
 conceptualization of “injury.” Bledsoe and Hoving consider “injury” as the
                                       14
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7802 Filed 03/31/21 Page 15 of 81




 general harm accruing from the conduct of the defendant according to the
 allegations in a complaint. Smith considers “injury” to exist only where a

 named plaintiff can meet the requirements of every cause of action
 named in a complaint.
       The logic of Bledsoe and Hoving derives from Fallick, a Sixth

 Circuit ERISA case where the defendant sought dismissal on the grounds
 that the named plaintiff was on a different insurance plan than some
 potential class members. The defendant said that any claims related to

 the other insurance plans should be dismissed, but the Court disagreed,
 distinguishing between (1) a named plaintiff’s own Article III standing
 and (2) his relationship to other class members. The former must exist in

 order for the case to move forward, but the latter has to do with the
 requirements of Fed. R. Civ. P. 23, not standing. The Court held that
 named plaintiff Fallick did not have to be a member of every plan to (1)

 establish standing for his own injury under his plan and (2) also serve as
 a representative for and maintain the class claims related to other plans.
 Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410, 422 (6th Cir. 1998).

       This is analogous to the situation here. The plaintiff’s complaint in
 Fallick was about “the methodology used to determine benefits,” which
 he alleged was the root cause of the harm and which was common to all

 potential class members, no matter the particular ERISA plan they were
 enrolled in. Fallick, 162 F.3d at 423. Here, Plaintiffs’ complaint is about
 the CP4 pump and its effects on truck engines, which is alleged to cause
                                      15
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7803 Filed 03/31/21 Page 16 of 81




 harm and is common to all class members, no matter exactly which truck
 they bought or what the terms of their state consumer protection laws

 are. The general wrongdoing GM is accused of applies to the Named
 Plaintiffs and the absent putative class members alike, making the class
 certification question logically antecedent to the Article III standing

 question.
       Additionally, looking closely at the cases cited by Smith, they
 involve comparatively extreme factual circumstances that implicate a

 lack of any Article III standing for the named plaintiffs in question:
 defendants who did not cause injury to the named plaintiffs, but
 theoretically caused injury to potential class members (Easter v. Am. W.

 Fin., 381 F.3d 948, 962 (9th Cir. 2004)); multiple reasons for injury, only
 some of which were suffered by the named plaintiff, and others that were
 theoretically suffered by potential class members (Griffin v. Dugger, 823

 F.2d 1476, 1483 (11th Cir. 1987)); a named plaintiff lacking standing at
 all (Stone v. Crispers Restaurants, Inc., No. 606CV1086ORL31KRS, 2006
 WL 2850103, at *2 (M.D. Fla. Oct. 3, 2006)). None of these situations is

 present in the facts of this case. The logic of Fallick also indicates that
 the Sixth Circuit has deliberately decided to embrace a “general harm
 accruing from conduct” conceptualization of injury.

       Most courts agree that Amchem and Ortiz did not mandate one
 approach or the other, but merely indicated a “limited exception” that
 courts may defer the Article III standing question to the class
                                      16
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7804 Filed 03/31/21 Page 17 of 81




 certification stage in certain scenarios. See Mullenix, Standing and Other
 Motions, at 727. The Court finds this to be the appropriate path to follow

 here and declines to dismiss nationwide or state-specific claims simply
 because there is no named plaintiff representing that state.
          2. Standing for injunctive relief

       “When seeking declaratory and injunctive relief, a plaintiff must
 show actual present harm or a significant possibility of future harm in
 order to demonstrate the need for pre-enforcement review” in addition to

 the basic standing requirements of injury, causation, and redressability.
 National Rifle Ass'n of Am. v. Magaw, 132 F.3d 272, 279 (6th Cir. 1997).
       Here, GM says Plaintiffs do not allege that they plan to buy another

 class vehicle in the future, and therefore they do not show a risk of future
 harm. ECF No. 48, PageID.4924. Plaintiffs say in response that there is
 an “ongoing harm” because their trucks could experience catastrophic

 failure at any time, and it is on this basis they seek injunctive relief in
 the form of replacement or recall from GM. ECF No. 53, PageID.5971.
       The Sixth Circuit has found ongoing harm where it is “not too

 speculative” that future harm could occur, and where “a reasonable
 inference” can be drawn that an as-yet-unrealized harm might come to
 pass. Kanuszewski, 927 F.3d at 410-11. Here, for the Named Plaintiffs

 who have not yet experienced a catastrophic failure, it does not seem
 speculative that it could happen to them based on the experiences of other
 Named Plaintiffs with these trucks. For the Named Plaintiffs who have
                                      17
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7805 Filed 03/31/21 Page 18 of 81




 already experienced catastrophic failure, they have alleged that it might
 happen again, because even after repair or replacement of the CP4 pump

 in their truck, the usage of dry diesel fuel could cause the malfunctions
 to repeat themselves. ECF No. 40, ¶ 2 (a “ticking time bomb”),
 PageID.3391; ¶¶ 3-5, 7, 11-12, PageID.3391-93, 3395. At least one Named

 Plaintiff has experienced more than one failure with the same vehicle.
 Id. at ¶ 51, PageID.3426-27. In view of these allegations, at this stage,
 Plaintiffs have sufficiently alleged a possibility of future harm to give

 them standing for injunctive relief.3
          3. Lack of a cognizable injury
       GM identifies four Named Plaintiffs (Gwinn, McDuffie, Dearborn,

 and Lawson4) who never experienced a “catastrophic failure,” or indeed
 any other issue with their trucks. GM argues they have not therefore
 suffered any injury. ECF No. 48, PageID.4924-26. However, this Court

 has recognized “overpayment” as a type of injury in this sort of situation:
       The prevailing jurisprudence in this district . . . thus holds
       that a consumer who alleges she would not have purchased a
       vehicle (or would have paid less for it) had the manufacturer
       not misrepresented the vehicle to customers’ detriment or

 3 Defendants rely on Matanky, which is distinguishable. There, the Court
 found no standing to seek injunctive relief under a statute that was
 specifically addressing injury due to “deceptive trade practices”—after
 having already purchased the product at issue, “deceptive trade
 practices” could not cause future harm. 370 F. Supp. 3d at 801-82.
 4 From the Court’s review of the SAC, it would appear that Plaintiff

 Recchia could also be included in this group.
                                     18
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7806 Filed 03/31/21 Page 19 of 81




       omitted mention of its significant limitations, has alleged a
       plausible injury-in-fact.
 Raymo v. FCA US LLC, 475 F. Supp. 3d 680, 694 (E.D. Mich. 2020)
 (collecting cases).
       All four of these Plaintiffs allege that they paid a premium for these

 diesel trucks based on representations of durability, power, reliability,
 and fuel efficiency, and that they would not have bought the vehicles or
 would have paid less for them but for GM’s misrepresentations. ECF No.

 40, ¶¶ 18-19, 21-22, 97-98, 105-106, 188, PageID.3400-04, 3460-62, 3466-
 3468, 3515-16. The alleged defect, which does not lead to the exact same
 consequences in every truck, is not as clean-cut in this case as some

 others. Cf. Raymo, 475 F. Supp. 3d at 687 (every car with alleged
 washcoat and flash defects exceeded emissions limits). But at this stage,
 taking Plaintiffs’ allegations as true, every truck with a CP4 pump is per

 se defective because of the inherent potential for malfunction due to its
 design. ECF No. 40, PageID.3516. This is sufficient to allege an
 overpayment theory of injury for standing.




                                      19
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7807 Filed 03/31/21 Page 20 of 81




       B.     Deficiencies in IWM claims
       Plaintiffs bring IWM claims for state sub-classes under the specific

 laws of each state.5 Upon examination of these claims and the laws of
 those states, the Court concludes that 7 of the 43 IWM claims will be
 dismissed.6

            1. Sufficiency of allegations regarding merchantability
       In this argument GM does not specifically challenge the sufficiency
 of any individual IWM claim, but rather asserts generally that all these

 counts fail because they do not allege that the vehicles were
 unmerchantable at the time Plaintiffs purchased them. Neither party
 argues that the standard for merchantability is meaningfully different in

 different states, and the Court’s review of state laws did not identify any
 barrier to considering this argument uniformly across the states.
       To be merchantable means that a good is “fit for the ordinary

 purposes for which such goods are used.” UCC § 2-314. GM asserts that
 the “ordinary purpose” of a vehicle is to provide transportation, and
 therefore to the extent that all Named Plaintiffs admit to being able to

 drive their trucks, all the allegations of breach of an IWM fail. ECF No.
 48, PageID.4926-28. Plaintiffs counter that this is a “crimped” definition
 of ordinary purpose, and that courts have regularly recognized that

 5 There are no IWM claims for AZ, CT, GA, ID, IA, KY, and WI.
 6 Counts C.II (AL), K.III (FL), O.II (IL), HH.III (NY), and RR.II (TN) (lack
 of privity); X.II (MI) (lack of notice); O.II (IL), X.II (MI), and UU.II (VA)
 (time-barred).
                                       20
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7808 Filed 03/31/21 Page 21 of 81




 automobiles must provide safe and reliable transportation for “ordinary
 purpose” to have any meaning. ECF No. 53, PageID.5996. The fact that

 there is a latent potential for engine stalls and catastrophic failure,
 Plaintiffs say, is what makes the trucks unfit for their ordinary purpose
 and therefore unmerchantable.

       In this district, Judge Roberts recently held that “cars are not
 merchantable merely because they are able to provide transportation.
 Rather, to be fit for its ordinary purpose, a standard road vehicle must be

 able to provide safe and reliable transportation and be substantially free
 of defects.” Matanky, 370 F. Supp. 3d at 785 (design defect causing engine
 to overheat and car to unexpectedly decrease speed); see also In re FCA

 US LLC Monostable Elec. Gearshift Litig., 334 F.R.D. 96, 112-14 (E.D.
 Mich. 2019) (defective gear shift). The Court finds Plaintiffs’ allegations
 of unexpected stall-out, which could occur at any time due to a fuel pump

 failure and could also result in potentially extensive repair costs, to be
 sufficient to allege that these trucks were not “safe and reliable.”
       The defects at issue in the cases cited by GM (where courts found

 that unmerchantability was not sufficiently alleged) are factually
 distinguishable from and less serious than the defect at issue here. See,
 e.g., Rosenbaum v. Toyota Motor Sales, USA, Inc., No. 16-cv-12645, 2016

 WL 9775018, at *2 (E.D. Mich. Oct. 21, 2016) (electric car’s range was
 below what was advertised and car did not operate in electric-only mode
 at certain temperatures); Gomez v. Mercedes-Benz USA LLC, No. 335661,
                                      21
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7809 Filed 03/31/21 Page 22 of 81




 2018 WL 987398, at *5 (Mich. Ct. App. Feb. 20, 2018) (no defect alleged);
 Bussian v. DaimlerChrysler Corp., 411 F. Supp. 2d 614, 623 (M.D.N.C.

 2006) (defective ball joints, never caused mechanical problems or caused
 vehicle to stop working). By contrast, Plaintiff’s allegations regarding
 engine stalls and catastrophic failure are serious enough to plausibly

 allege unmerchantability, and the Court declines to dismiss any IWM
 claims on this ground.7
          2. Certain claims where state law requires a showing of
             privity
       GM alleges that the following states have privity requirements for
 IWM claims: Alabama, California, Florida, Illinois, Michigan, Nevada,
 New York, North Carolina, Tennessee, Virginia, Washington, and West

 Virginia. If Plaintiffs in any of these states purchased their vehicles from
 independent dealerships or other third parties, GM argues, they cannot
 allege privity—that is, a direct legal connection between the defendant

 and the plaintiff through a transaction. ECF No. 48, PageID.4928.
 Plaintiffs do not assert that they have privity with GM, but instead assert
 various state-by-state exceptions under which a lack of privity does not

 bar an IWM claim, and argue that it is premature to dismiss claims at

 7Plaintiffs also cite litigation in other courts dealing with the same defect
 at issue here where IWM claims were allowed to move forward at this
 stage. See In re Gen. Motors LLC CP4 Fuel Pump Litig., 393 F. Supp. 3d
 871, 883 (N.D. Cal. 2019); Click, 2020 WL 3118577, at *11. The Court is
 not bound by these opinions on this issue but finds their reasoning to also
 support this outcome.

                                      22
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7810 Filed 03/31/21 Page 23 of 81




 this stage because they allege sufficient facts to meet the standards for
 these exceptions. ECF No. 53, PageID.5998-6000.

          Every state has its own precedent governing privity requirements
 for IWM claims, and so these claims must each be analyzed individually.
 Having reviewed the Parties’ briefs and the relevant caselaw, in the table

 below the Court will cite to the authority it found most persuasive along
 with its conclusion on the outcome:
     State   Authority                              Conclusion
     AL      Weidman v. Ford Motor Co., No. 18-     Has a privity
             CV-12719, 2019 WL 3003693, at *4       requirement and no
             (E.D. Mich. July 10, 2019).            exceptions; claim fails.
     CA      In re Gen. Motors LLC CP4 Fuel         Recognizes third-party
             Pump Litig., 393 F. Supp. 3d 871,      beneficiary exception
             882 (N.D. Cal. 2019).                  to privity in limited
                                                    circumstances.8

     FL      Padilla v. Porsche Cars N. Am., Inc., Has a privity
             391 F. Supp. 3d 1108, 1116 (S.D. Fla. requirement and no
             2019).                                exceptions; claim fails.
     IL      McCabe v. Daimler AG, 948 F. Supp.     Has a privity
             2d 1347, 1362 (N.D. Ga. 2013);         requirement and no
             Quitno v. Gen. Motors, LLC, No.        exceptions; claim fails.
             1:18-CV-07598, 2020 WL 777273, at
             *5 (N.D. Ill. Feb. 18, 2020).




 8The Court also notes that as to any California-law claims, the holdings
 of In re CP4 are arguably binding on this Court as the law of the case
 because it has been consolidated with the instant action.
                                    23
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7811 Filed 03/31/21 Page 24 of 81




  MI       Montgomery v. Kraft Foods Glob.,         No privity
           Inc., 822 F.3d 304, 309 (6th Cir.        requirement.
           2016).
  NV       Matanky v. Gen. Motors LLC, 370 F.       No privity
           Supp. 3d 772, 787 (E.D. Mich. 2019).     requirement.
  NY       Cummings v. FCA US LLC, 401 F.           Has a privity
           Supp. 3d 288, 311-14 (N.D.N.Y.           requirement and no
           2019); Dixon v. Ford Motor Co., No.      exceptions; claim fails.
           14-CV-6135 JMA ARL, 2015 WL
           6437612, at *4 (E.D.N.Y. Sept. 30,
           2015).
  NC       N.C. Gen. Stat. §§ 25-2-103(1)(d), 25-   No privity
           2-314.                                   requirement.
  TN       Americoach Tours, Inc. v. Detroit        Has a privity
           Diesel Corp., No. 04-2016 B/V, 2005      requirement and no
           WL 2335369, at *8-9 (W.D. Tenn.          exceptions; claim fails.
           Sept. 23, 2005).
  VA       McCabe v. Daimler AG, 948 F. Supp.       No privity requirement
           2d 1347, 1362 (N.D. Ga. 2013).           for direct damages.
  WA       Tex Enterprises, Inc. v. Brockway        Recognizes third-party
           Standard, Inc., 66 P.3d 625, 628         beneficiary exception
           (Wash. 2003).                            to privity in limited
                                                    circumstances.
  WV       Sewell v. Gregory, 371 S.E.2d 82, 83     No privity
           (W. Va. 1988).                           requirement.

       For states that recognize a third-party beneficiary exception to the
 privity requirement, the Court finds that Plaintiffs have sufficiently
 alleged they are third-party beneficiaries of the contract between GM and

 its dealers at this stage of the litigation. SAC ¶ 285, PageID.3573. Those
 claims can therefore move forward. The claims under the Alabama (C.II),


                                      24
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7812 Filed 03/31/21 Page 25 of 81




 Florida (K.III), Illinois (O.II), New York (HH.III), and Tennessee (RR.II)
 IWM statutes, where no exceptions are recognized, are dismissed for

 failure to sufficiently allege privity.
          3. Certain claims not within the terms of the IWM as
             limited by state law
       Parties agree that the class vehicles came with a “60-month,

 100,000-mile written warranty” that purported to limit any implied
 warranty to that duration. ECF No. 48, PageID.4930. GM asserts that
 certain states do in fact allow manufacturers to limit implied warranties

 to the duration of an express warranty, and that therefore some of the
 Named Plaintiffs’ IWM claims are untimely because they are outside the
 sixty-month and/or 100,000-mile limits. Id. at PageID.4930-31. Plaintiffs

 argue that it does not matter if IWM claims can be limited to the express
 warranty terms in certain states, because the breach of warranty
 occurred at the point of sale—anyone who bought a class vehicle was

 buying a defective vehicle from the start. ECF No. 53, PageID.6003.
       Plaintiffs are correct. At this stage, they reference a uniform defect,
 the allegedly defectively designed CP4 pump, that was present in trucks

 and made them unmerchantable. Essentially, Plaintiffs allege that their
 trucks were “never fit for their ordinary purpose,” so the question of
 whether a defect manifested within the warranty period does not arise.

 See Varner v. Domestic Corp., No. 16-22482-CIV, 2017 WL 3730618, at
 *10 (S.D. Fla. Feb. 7, 2017) (collecting cases); Sloan v. Gen. Motors LLC,

                                       25
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7813 Filed 03/31/21 Page 26 of 81




 287 F. Supp. 3d 840, 880 (N.D. Cal. 2018) (“the defect was inherent to the
 engine design and, therefore, existed at the time of purchase.”).

       The main case GM cites is distinguishable—there, although the
 plaintiff’s allegation was ostensibly of an “inherent” screen defect in an
 Apple computer, he did not support his allegation with sufficient detail

 to make out a “point of sale” breach, and so the court applied the
 warranty’s time limits. The allegations about the defect being inherent
 to the product were “conclusory” and “lack[ed] sufficient detail.”

 Hovsepian v. Apple, Inc., No. 08-5788 JF (PVT), 2009 WL 2591445, at *7-
 8 (N.D. Cal. Aug. 21, 2009). The cases cited by GM in n.8 (ECF 56,
 PageID.6038-39), in which courts find allegations insufficient to make

 out a “point of sale” defect claim even at the motion to dismiss stage,
 involve general allegations about a latent defect similar to those in
 Hovsepian. Here, Plaintiffs allege a specific latent defect, the CP4 pump,

 that they say is the cause of the breach of warranty. The Court therefore
 declines to dismiss any IWM claims as being limited by the express
 warranty.
          4. Certain claims barred because Plaintiffs did not
             provide pre-suit notice
       GM alleges that Alabama, Florida, Illinois, Maryland, Michigan,
 Montana, New York, Pennsylvania, and Virginia require pre-suit notice

 for an IWM claim, and that Plaintiffs did not provide it. ECF No. 48,
 PageID.4931. Plaintiffs state that many of Named Plaintiffs brought

                                      26
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7814 Filed 03/31/21 Page 27 of 81




 their truck to a dealer for repair, which should suffice as notice;
 additionally, they state that through letters submitted pre-suit and other

 lawsuits alleging this same defect, GM should have received sufficient
 notice for this action; lastly, they state that sufficiency of notice should
 be a jury question. ECF No. 53, PageID.6000-02.

       Generally, the purpose of notice requirements is to provide the
 manufacturer with a commercially reasonable opportunity to address a
 defect. Different states have varying levels of strictness in terms of the

 notice requirement—some find presentation to the dealer or filing of a
 lawsuit to suffice, and some make exceptions to the requirement if the
 manufacturer cannot show prejudice, but others interpret it very strictly.

       Courts in our district have held that when Plaintiffs can
 successfully allege providing at least some notice, the question of
 adequacy and timeliness of notice becomes one of fact, and the claim

 should not be defeated at the motion to dismiss stage. See, e.g., In re FCA
 US LLC Monostable Elec. Gearshift Litig., 446 F. Supp. 3d 218, 227 (E.D.
 Mich. 2020). The analysis in these cases proceeds on the logic that even

 if different states have different standards regarding notice, at the
 motion to dismiss stage it is unnecessary to scrutinize state specific law
 as long as some notice is alleged. Presentation of the vehicle to a dealer

 is an example of the kind of action that creates a question regarding
 sufficiency of notice such that a claim should survive. Francis v. Gen.
 Motors, LLC, No. 19-11044, 2020 WL 7042935, at *12 (E.D. Mich. Nov.
                                      27
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7815 Filed 03/31/21 Page 28 of 81




 30, 2020). If a court finds that no notice has been alleged, the Court will
 have to examine state-specific standards to determine whether that

 claim can still survive.
          This claim is best evaluated by considering the facts alleged for
 each state and Plaintiff:
     State9     Authority10                           Conclusion
     AL (1)     Plaintiff McCormick brought his Satisfies notice.
                truck to a dealer. ¶ 42, PageID.3419.

     FL (1)     Plaintiff Reasor brought her truck to Satisfies notice.
                a dealer. ¶ 100, PageID.3463.

     IL (3)     Plaintiff Howton brought his truck to Satisfies notice.
                a dealer. ¶ 73, PageID.3441-42.

                Plaintiff Gwinn never brought his Potentially insufficient
                truck in to a dealer, and does not allegation of notice,
                allege any specific attempts to discussed below.
                provide notice to GM regarding his
                complaint under IL law. See ¶ 751,
                ECF No. 40, PageID.3687.

                Plaintiff Alliss: same.                Potentially insufficient
                                                       allegation of notice,
                                                       discussed below.

     MD (1)     This Plaintiff will be terminated N/A
                (ECF No. 52).




 9 The numbers in parentheses indicate the number of plaintiffs who have
 claims from that state.
 10 All citations are to the SAC, ECF No. 40.

                                     28
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7816 Filed 03/31/21 Page 29 of 81




  MI (1)      Plaintiff Recchia never brought his Potentially insufficient
              truck in to a dealer, and does not allegation of notice,
              allege any specific attempts to discussed below.
              provide notice to GM regarding his
              complaint under MI law. See ¶ 989,
              ECF No. 40, PageID.3748.

  MT (1)      Plaintiff Kinchloe brought his truck Satisfies notice.
              to a dealer. ¶ 27, PageID.3408.

  NY (1)      Plaintiff Chapman brought his truck Satisfies notice.
              to a dealer. ¶ 14, PageID.3396-97.

  PA (2)      Plaintiff Joyce brought his truck to a Satisfies notice.
              dealer. ¶ 30, PageID.3411.

              Plaintiff Cappiello brought his truck Satisfies notice.
              to a dealer. ¶ 69, PageID.3438-39.

  VA (1)      Plaintiff Taylor brought his truck to a Satisfies notice.
              dealer. ¶ 34, PageID.3413-14.


       For Plaintiffs Gwinn, Alliss, and Recchia, who did not present their
 cars to a dealer, the Court must determine if any other actions they took
 could constitute notice. As noted, this requires examining the

 underpinnings of the notice requirement in each state. In Michigan, the
 “notice requirement is not just a formality. . . . Pre-suit notice allows the
 buyer and the breaching party to negotiate and propose settlements,

 including potential cure, without resort to litigation.” Johnston v. PhD
 Fitness, LLC, No. 16-CV-14152, 2018 WL 646683, at *3 (E.D. Mich. Jan.
 31, 2018) (citing American Bumper & Mfg. Co. v. Transtechnology Corp.,


                                      29
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7817 Filed 03/31/21 Page 30 of 81




 652 N.W.2d 252, 256 (Mich. Ct. App. 2002)). In Illinois, “buyers . . . must
 directly notify the seller of the troublesome nature of the transaction or

 be barred from recovering for a breach of warranty. [However,] [d]irect
 notice is not required when . . . the seller is deemed to have been
 reasonably notified by the filing of the buyer's complaint alleging breach

 of UCC warranty.” Connick v. Suzuki Motor Co., 675 N.E.2d 584, 589 (Ill.
 1996). “Only a consumer plaintiff who suffers a personal injury” can
 satisfy notice through the filing of a complaint. Id. at 590.

       Counsel for Plaintiffs indicated at the hearing that communications
 sent to GM included “two different letters in the latter half of 2019 . . . in
 the context of Consumer Protection Act claims.” Tr. 1/29/21, 54:15-19,

 ECF No.66, PageID.7110. These letters are not in the record, and
 Plaintiffs do not provide any more specific information about their
 contents. Importantly, they do not allege that any sort of letter or

 communication was sent to GM specifically about these named Plaintiffs
 or their claims. Plaintiffs also contend the fact that other lawsuits about
 this specific defect are underway should satisfy the notice requirement.11

 11There is authority on both sides of this issue. Compare City of Wyoming
 v. Procter & Gamble Co., 210 F. Supp. 3d 1137, 1158 (D. Minn. 2016)
 (“Defendants have been locked in litigation . . . in courts all across the
 country; it could hardly be said that Plaintiffs’ complaint was the first
 time Defendants received notice of the kind and type of claims raised by
 Plaintiffs.”) with Schmidt v. Ford Motor Co., 972 F. Supp. 2d 712, 718
 (E.D. Pa. 2013) (“actual or constructive notice of the defect on the part of
 the manufacturer is irrelevant; the plaintiff must provide notification
 independently.”). The Court finds that this exemption to pre-suit notice
                                     30
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7818 Filed 03/31/21 Page 31 of 81




       Under Michigan law, these actions are not sufficient to allege
 adequate pre-suit notice. Neither the letters nor the filling of the lawsuit

 would have given GM notice about Recchia’s specific claims or allowed
 GM to resolve such claims with him pre-litigation. If the notice
 requirement were intended merely put a manufacturer generally “on

 guard” about the potential of a defect, the outcome might be different.
 But it is evident from the caselaw cited that the standard is higher in
 Michigan. See also Def.’s Suppl. Br., ECF No. 67, PageID.7151-52. By

 contrast, the Illinois Plaintiffs here are suing for personal injury, and
 therefore the filing of this lawsuit satisfies their notice requirement. The
 IWM claim under Michigan law (Plaintiff Recchia, X.II) is therefore the

 only claim dismissed for failure to provide pre-suit notice.
          5. Certain claims time-barred
       Lastly, GM alleges that the statute of limitations on implied

 warranty claims is four years, starting at the time of sale, and lists nine
 plaintiffs (Gwinn, Kincheloe, Joyce, Taylor, McCormick, Recchia, Smith,
 Sizelove, and Lawson) whose claims it alleges are barred because they

 bought their vehicles more than four years before this action. ECF No.
 48, PageID.4932. Plaintiffs concede that these individuals’ truck




 cannot therefore be applied broadly to all Plaintiffs in a case: whether it
 is available depends on the relevant state law.

                                      31
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7819 Filed 03/31/21 Page 32 of 81




 purchase dates put them all outside the four-year time period,12 but
 respond that the claims are either equitably tolled due to fraudulent

 concealment or tolled due to the discovery rule,13 and more generally that
 when there are fact questions about accrual it is inappropriate to dismiss
 at the motion to dismiss stage. ECF No. 53, PageID.6006-08.

       The applicability of the tolling provisions relied upon by Plaintiffs
 name varies state-by-state. The Court will identify appropriate authority
 under each state’s law regarding when tolling is allowed. If one basis of

 tolling is available (either through fraudulent concealment or a discovery
 rule), that singular basis will be identified:




 12 This four-year statute of limitations derives from UCC § 2-725.
 Although the Uniform Commercial Code has not been universally
 adopted, Plaintiffs do not dispute that it applies to all of the Plaintiffs
 identified by GM here.
 13 “The discovery rule postpones accrual of a cause of action until the

 plaintiff discovers, or has reason to discover, the cause of action.” In re
 CP4, 393 F. Supp. 3d at 884 (quoting Philips v. Ford Motor Co., No. 14-
 CV-02989-LHK, 2015 WL 4111448, at *7 (N.D. Cal. July 7, 2015)).
                                     32
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7820 Filed 03/31/21 Page 33 of 81




  State           Tolling through       Tolling through          Conclusion
                  fraudulent            discovery rule?
                  concealment?
  IL              Can only be used if Not recognized.            No tolling
  (Gwinn)         there is                                       available,
                  “affirmative                                   grant
                  concealment.”                                  dismissal of
                  Cangemi v.                                     claim.
                  Advocate S.
                  Suburban Hosp.,
                  845 N.E.2d 792,
                  804 (Ill. App. 2006).

  MT                                       Discovery rule        Discovery
  (Kincheloe)                              applies if “the facts rule could
                                           constituting the      toll claims.
                                           claim are by their
                                           nature concealed or
                                           self concealing.”
                                           Johnston v.
                                           Centennial Log
                                           Homes &
                                           Furnishings, Inc.,
                                           305 P.3d 781, 788
                                           (Mont. 2013).

  PA                                       Duration of IWM       Discovery
  (Joyce)                                  claim can be          rule could
                                           extended with a       toll claims.
                                           “latent defect.”
                                           Hornberger v. Gen.
                                           Motors Corp., 929
                                           F. Supp. 884, 888
                                           (E.D. Pa. 1996).




                                      33
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7821 Filed 03/31/21 Page 34 of 81




  VA              Can only be used if      Not recognized.       No tolling
  (Taylor)        there is                                       available,
                  “affirmative                                   grant
                  concealment.”                                  dismissal of
                  Evans v. Trinity                               claim.
                  Indus., Inc., 137 F.
                  Supp. 3d 877, 882
                  (E.D. Va. 2015).

  AL                                       Discovery rule        Discovery
  (McCormick)                              applies in cases of   rule could
                                           fraud. In re Mentor   toll claims.
                                           Corp. ObTape
                                           Transobturator
                                           Sling Prod. Liab.
                                           Litig., No.
                                           2004408MD2004C
                                           DL, 2016 WL
                                           4446460, at *2
                                           (M.D. Ga. Aug. 19,
                                           2016).

  MI              Can only be used if      Not recognized.       No tolling
  (Recchia)       there is                                       available,
                  “affirmative                                   grant
                  concealment.”                                  dismissal of
                  Hennigan v. Gen.                               claim.
                  Elec. Co., No. 09-
                  11912, 2010 WL
                  3905770, at *5
                  (E.D. Mich. Sept.
                  29, 2010).




                                      34
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7822 Filed 03/31/21 Page 35 of 81




  CA                                     Discovery rule is      Discovery
  (Smith,                                recognized. In re      rule could
  Sizelove,                              Gen. Motors LLC        toll claims.14
  Lawson)                                CP4 Fuel Pump
                                         Litig., 393 F. Supp.
                                         3d 871, 884 (N.D.
                                         Cal. 2019).


       For states where the discovery rule exception is recognized, the

 Court finds Plaintiffs have alleged sufficient facts to raise the possibility
 that the rule could apply, and therefore for those claims the limitations
 period can be tolled. However, as discussed infra Section III.E.1,

 Plaintiffs have not sufficiently alleged affirmative concealment. Because
 that is necessary for tolling to take place in the other states named, those
 Plaintiffs cannot succeed in tolling the statute for their claims under this

 theory. Therefore, the IWM claims under Illinois (Plaintiff Gwinn, O.II),
 Michigan (Plaintiff Recchia, X.II), and Virginia (Plaintiff Taylor, UU.II)
 law will be dismissed as time-barred.

       C.     Magnuson-Moss Warranty Act
       GM argues that a “nationwide” claim for breach of the MMWA
 cannot proceed without being predicated on viable state law breach of

 warranty claims. ECF No. 48, PageID.4934. Plaintiffs counter that their
 warranty claims are validly pled and therefore the MMWA cause of
 action should survive. ECF No. 53, PageID.5996.


 14Again, the Court finds this conclusion is the law of the case based on
 the previous opinion.
                                    35
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7823 Filed 03/31/21 Page 36 of 81




       The MMWA only provides a federal cause of action for consumers
 who are damaged by a failure to comply under a state warranty; MMWA

 claims therefore “stand or fall” with valid state law warranty claims. In
 re FCA US LLC Monostable Elec. Gearshift Litig., 280 F. Supp. 3d 975,
 1017 (E.D. Mich. 2017). Consequently, any Plaintiffs that have viable

 state law warranty claims will also have viable MMWA claims. See, e.g.,
 In re MyFord Touch Consumer Litig., 46 F. Supp. 3d 936, 986 (N.D. Cal.
 2014) (“Accordingly, the Court concludes that the MMWA claim is

 dismissed in part—more specifically, to the extent the Court has
 dismissed any of the state express and implied warranty claims.”).
 Therefore, Count I of the SAC will be dismissed as to any of the state sub-

 classes where their claims for IWM under state law have been found not
 to be viable.
       D.    Breach of Contract

       Plaintiffs concede that their breach of contract claims are
 insufficiently pled in light of this Court’s opinion in Raymo, 2020 WL
 4366061, at *20. See n. 8, ECF No. 53, PageID.5968; Tr. 1/29/21, 12:18-

 21, PageID.7068. Therefore, Count III of the SAC is dismissed.
       E.    Deficiencies in fraudulent concealment claims
       GM makes six arguments as to why Plaintiffs’ fraudulent

 concealment claims are insufficiently pled. Having considered these
 arguments and the laws of the state jurisdictions at issue, the fraudulent


                                      36
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7824 Filed 03/31/21 Page 37 of 81




 concealment claims will be dismissed as to eleven states.15 Additionally,
 although the Court declines to dismiss any specific Named Plaintiffs at

 this time, any consumer protection claims are dismissed to the extent
 they involve claims where GM did not have knowledge of the defect prior
 to the time of sale.

        Neither party advocates for a particular definition of fraudulent
 concealment or highlights any significant differences in formulation of its
 elements between various states’ laws, so the Court will use a definition

 from this district’s caselaw. Plaintiffs must allege that:
        (1) GM concealed or omitted a material fact;
        (2) GM had a duty to disclose;
        (3) Plaintiffs justifiably relied on the omission of material fact;
        and
        (4) Plaintiffs suffered damages as a result.
 Matanky, 370 F. Supp. 3d at 789.
        Plaintiffs make a number of allegations in their SAC (ECF No. 40)

 that are relevant to fraudulent concealment, and the Court will
 summarize them here before addressing GM’s arguments:
       GM touted “durability, fuel economy, and performance qualities” of

        the class vehicles and said that they had “no significant defects and
        were compatible with US diesel fuel.” Advertising materials
        promised that class vehicles would be “11 percent more fuel


 15Count II is dismissed as to OH, NJ, and SC (failure to allege duty to
 disclose), CA, MI, and NH (barred by economic loss doctrine), and LA,
 MS, TN, and OR (preempted by state statute).
                                   37
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7825 Filed 03/31/21 Page 38 of 81




       efficient,” take performance and fuel economy “to the next level,”
       and have proven durability. ¶ 303.

     GM “intentionally concealed and suppressed material facts
       concerning the durability, performance, fuel efficiency, and quality”
       of the vehicles, as well as facts concerning their “compatability (sic)

       with American diesel fuel.” ¶ 299.
     Each named plaintiff states that they “saw and recalled GM’s
       television commercials, internet advertisements, sales brochures,

       and heard statements from GM dealership sales representatives
       wherein GM claimed that the Duramax diesel truck which Plaintiff
       ultimately purchased had superior fuel economy, reliability, and

       durability compared to other trucks in the American market. More
       importantly, Plaintiff relied on representations from GM through
       the channels listed above that the Class Vehicle was compatible

       with American diesel fuel . . . Absent these representations,
       Plaintiff would not have purchased the vehicle, or would have paid
       less for it, because it is unfit for its ordinary use.” See, e.g., ¶ 15.

       As to the question of GM’s knowledge, Plaintiffs allege that the
 following known or knowable facts all indicate GM was aware of this
 defect before selling these trucks to consumers:

     Higher lubricity specifications required for CP4 pumps than those
       required for U.S. diesel fuel as early as 2010. ¶ 301.


                                        38
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7826 Filed 03/31/21 Page 39 of 81




     A National Highway Traffic Safety Administration (“NHTSA”)
       safety investigation opened relevant to the CP4 pumps in

       Volkswagen and Audi cars in February 2011. ¶ 169.
     Internal communications from the 2009-2011 between auto
       manufacturers Volkswagen and Audi and the CP4 manufacturer

       Bosch regarding the defective CP4 pumps. Communications were
       made public in 2011 as a part of the NHTSA investigation. ¶ 170.
     An alleged internal tracking system at GM of “lessons learned”

       related to the CP4, as well as an alleged general industry practice
       of keeping up with safety issues, recalls, and trade organization
       bulletins. ¶¶ 172-79.

     Alleged pre-release testing that GM would have conducted prior to
       the release of the CP4 pump in cars. ¶¶ 184-85.
     Six complaints posted in online forums and seventeen consumer

       complaints filed with the NHTSA, spanning between October 2010
       and April 2018. ¶¶ 188-211.
     Field data GM submitted to the NHTSA from October – December

       2011 with reports of CP4 pump failure. ¶¶ 180-81.
     An uptick in warranty claims submitted to GM from 2010 to 2011
       related to the fuel pump. ¶ 182.

     Internal service bulletin regarding “hard start or no start” problems
       with Duramax diesel engines issued in August 2014. ¶ 216-17.


                                      39
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7827 Filed 03/31/21 Page 40 of 81




          1. Failure to meet Rule 9(b)’s particularity requirements
             for fraud allegations
       First, GM alleges that Plaintiffs have not sufficiently pled their
 claims of fraudulent concealment. ECF No. 48, PageID.4939-41. Claims
 for fraud must meet the heightened pleading standard of Fed. R. Civ. P.

 9(b). There are two kinds of fraudulent concealment claims, affirmative
 and omission-based, and the requirements are different for each:
       Sixth Circuit precedent demands that claims for affirmative
       misrepresentations: “(1) specify the statements that the
       plaintiff contends were fraudulent, (2) identify the speaker,
       (3) state where and when the statements were made, and (4)
       explain why the statements were fraudulent.” Frank, 547
       F.3d at 569. For claims involving fraudulent omissions, Rule
       9(b) requires that Plaintiffs plead “the who, what, when,
       where, and how” of the alleged omission. Republic Bank & Tr.
       Co. v. Bear Stearns & Co., 683 F.3d 239, 256 (6th Cir. 2012).
       Specifically, a plaintiff must allege “(1) precisely what was
       omitted; (2) who should have made the representation; (3) the
       content of the alleged omission and the manner in which the
       omission was misleading; and (4) what [defendant] obtained
       as a consequence of the alleged fraud.” Id. Stating a claim for
       fraudulent omission also requires pleading a duty to disclose.
       MacDonald v. Thomas M. Cooley Law Sch., 724 F.3d 654, 665
       (6th Cir. 2013).
 Raymo, 475 F. Supp. 3d at 705. Plaintiffs fail to specify the type of
 fraudulent concealment they are alleging, presumably leaving it to the

 Court to do the work of assessing whether facts alleged support either.
       With regard to affirmative misrepresentation, the only specific
 statements that Plaintiffs cite are those noted above from advertising

                                      40
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7828 Filed 03/31/21 Page 41 of 81




 materials. SAC ¶ 303. However, “[i]nherently subjective” statements, or
 statements that are so general as to be mere puffery, cannot form the

 basis of a fraud claim. Raymo, 475 F. Supp. 3d at 705-06 (quoting Counts
 v. Gen. Motors, LLC, 237 F. Supp. 3d 572, 598 (E.D. Mich. 2017)). The
 Court does not find any of the advertising descriptors cited by Plaintiffs—

 "11 percent more fuel efficient,” “take[s] performance and fuel economy
 to the next level,” or “proven durability”—to amount to anything other
 than puffery. See Raymo, 475 F. Supp. 3d at 706 (finding statements such

 as “leading fuel economy,” “unprecedented performance and fuel
 economy,” “environmentally clean,” “low-cost of ownership,” and “built to
 last for years” to be “general and nonquantifiable” and therefore puffery).

 While “11 percent more fuel efficient” might seem closer to the types of
 statements the Court found to be actionable in Bledsoe II, the allegations
 fail to indicate what benchmark the 11% figure is being compared to (i.e.,

 the trucks are 11% more fuel efficient than what?), and therefore the
 Court does not consider the use of this figure to be a quantifiable promise
 that could constitute affirmative misrepresentation. Cf. Bledsoe v. FCA

 US LLC (“Bledsoe II”), 378 F. Supp. 3d 626, 648-50 (E.D. Mich. 2019).
       However, the specific allegations Plaintiffs make contain enough
 facts at this stage to show fraudulent omission. Summarizing Plaintiffs’

 allegations in the light most favorable to them, the complaint alleges that
 (1) GM did not provide relevant and needed information about the trucks’
 compatibility with U.S. diesel or issues with the CP4 pump, (2) GM
                                      41
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7829 Filed 03/31/21 Page 42 of 81




 should have done so, as the manufacturer of the vehicles with superior
 knowledge about this pump, (3) this caused Plaintiffs to buy trucks that

 they otherwise would not have, and (4) they paid GM a premium that GM
 subsequently retained. SAC ¶¶ 299-300, 303-14. They have made
 sufficient “who, what, when, where, how” allegations under Fed. R. Civ.

 P. 9(b) for an omissions-based claim at this stage, and the Court declines
 to dismiss any claims for not meeting the Rule 9(b) pleading standard.
          2. Failure to allege knowledge at the time of sale

       Plaintiffs concede that to allege fraud, they must allege GM was
 aware of a defect at the time of sale. ECF No. 48, PageID.4941. GM
 argues that none of the allegations of knowledge made by Plaintiffs are

 concrete enough. ECF No. 48, PageID.4941-47.
       While there is no “smoking gun” allegation pinpointing a moment
 in time when GM knew to a certainty about issues with the CP4 pump

 and U.S. diesel fuel, see, e.g., Matanky, 370 F. Supp. 3d at 791 (public
 statement by the Chief Engineer indicated that GM had knowledge of a
 defect prior to car’s release), it is also not the case that Plaintiffs have

 alleged no facts or only conclusory statements to indicate GM at some
 point developed knowledge about the defect in question. See, e.g., Miller
 v. Gen. Motors, LLC, No. 17-CV-14032, 2018 WL 2740240, at *13-14 (E.D.

 Mich. June 7, 2018).
       In considering each potential source of “knowledge” alleged by
 Plaintiffs, the Court does not find the general allegations about pre-
                                      42
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7830 Filed 03/31/21 Page 43 of 81




 release testing, internal tracking systems, or general industry practices
 to be persuasive by themselves. SAC ¶¶ 173-79, 184-85. Plaintiffs do not

 provide concrete information about these, but merely assert that they
 must exist, and this Court and others in this district have found those
 types of allegations to be at too high a level of generality to allege

 knowledge. Raymo, 475 F. Supp. 3d at 707-09 (collecting cases).
       But the SAC also points to a NHTSA safety investigation that was
 opened in February 201116 regarding CP4 pumps in Volkswagen and

 Audi vehicles. SAC ¶ 169. As a part of this investigation, GM submitted
 field data regarding CP4 pump failures collected between October and
 December 2011 to NHTSA. SAC ¶¶ 180-81, see also SAC Ex. 18, ECF No.

 40-20. The investigation also published on NHTSA’s website internal
 communications between Volkswagen, Audi, and the CP4 manufacturer
 Bosch about defective CP4 pumps. SAC ¶ 170. Although this

 investigation centered on two other automakers, not GM, the Court is not
 convinced by GM’s argument that Plaintiffs’ allegations do not
 specifically posit that GM “saw any of those communications.” Tr.

 1/29/21, 24:16-20, PageID.7080.17 Particularly when GM and other OEMs

 16  The Court has only relied on the portions of the NHTSA safety
 investigation included in the SAC by Plaintiffs, but the Office of Defects
 Investigation (“ODI”) Resume for the investigation confirms it was
 opened on February 7, 2011. See ODI Resume EA 11-003 (March 26,
 2021), https://perma.cc/4CWN-L5VE.
 17 Some other sources of knowledge cited by Plaintiffs—complaints posted

 on online forums, consumer complaints filed with the NHTSA, an uptick
                                    43
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7831 Filed 03/31/21 Page 44 of 81




 were asked to submit data, it seems implausible that GM would not have
 carefully examined the rest of the investigation materials given its vested

 interest in knowing as much as possible about the possibility of problems
 with the fuel pump that was in its trucks. This investigation involves the
 same pump model18 that GM was using, made by the same manufacturer,

 and includes email communications between Volkswagen, Audi, and
 Bosch employees specifically discussing the pump, issues with fuel
 lubricity, and the presence of metal shavings in the pump housing. See

 in warranty claims, and an internal service bulletin issued in 2014—are
 also part of the data that was available to GM, but their impact is a closer
 call. Defendant GM argued that the number of complaints cited is quite
 small in the context of GM’s overall production volume. Tr. 1/29/21,
 28:11-21, PageID.7084. But Plaintiffs reasonably allege that auto
 manufacturers “watch year-on-year failure data closely” to effectively
 react to problems. ECF No. 53, PageID.5979. Having already decided
 that Plaintiffs have sufficiently alleged knowledge through other
 materials, and lacking contextual information to properly gauge the
 additive value of these other allegations, the Court will not determine
 whether these sources on their own would be enough to establish
 knowledge. They were part of the available information that should have
 alerted GM to problems with the CP4 pump and may become more
 relevant with the addition of more context through discovery in
 determining exactly when GM developed knowledge regarding the defect.
 18 GM argues that parts are custom-made for various manufacturers, and

 therefore the CP4 pump made for Volkswagen and Audi is not necessarily
 exactly the same as the one made for GM. Tr. 1/29/21, 73:2-6,
 PageID.7129. But at this stage Plaintiffs plausibly allege that it was the
 same pump. Id. at 47:4-8, PageID.7103. Even if there could have been
 customizations made for GM, taking the SAC in the light most favorable
 to Plaintiffs, the fact that it has the same name (CP4) and the same
 manufacturer (Bosch) plausibly indicates that it is the same or a
 substantially similar pump.
                                      44
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7832 Filed 03/31/21 Page 45 of 81




 SAC Exs. 15-17, ECF Nos. 40-17, 40-18, 40-19. The Court finds it
 plausible that this kind of investigation would have put GM on notice

 about issues with its own CP4 pumps.
       Although the public release of this information in February 2011
 seems like the strongest indicator of a starting point for GM’s knowledge,

 Plaintiffs also plausibly allege that GM engineers would have kept
 abreast of these kinds of developments even before then, through
 tracking of competitors and emerging safety or technical issues. SAC ¶

 172. Plaintiffs point to two research studies, from August 2005 and
 September 2009, regarding fuel injection pumps and fuel lubricity,
 specifically warning manufacturers of the potential for malfunction with

 fuels in the American market. SAC ¶¶ 154-55. These studies did not
 specifically discuss the CP4 pump. Plaintiffs nevertheless allege these
 papers would have put GM on notice regarding the potential for fuel

 pump malfunction with American diesel fuel such that when issues
 regarding the CP4 pump came to light, it would likely have taken action
 to investigate further. Taking the totality of these allegations in the light

 most favorable to Plaintiffs, as soon as manufacturers began having
 issues with CP4 pumps that used American diesel it is not implausible
 that GM would have become aware of the defect.19

 19Plaintiffs cite some studies and academic reports from as far back as
 2002, presumably to show that knowledge about the defects in this pump
 and its relationship with dry diesel were commonly understood in the
 automotive industry. See generally SAC ¶¶ 150, 154-56. But the Court
                                    45
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7833 Filed 03/31/21 Page 46 of 81




       It is important to determine a starting point for GM’s knowledge of
 the alleged defect with the CP4 pump in class vehicles because that

 affects which Plaintiffs here have viable claims—any Plaintiff who
 bought their truck before that starting point cannot pursue fraudulent
 concealment claims.

       Given the lack of a single-source “event” that can be said to have
 definitively marked the moment when knowledge of the defect was
 imparted to GM, the Court is unable at this time to identify such an exact

 starting point. But looking at all of Plaintiffs’ allegations, it is evident
 that at some point within the timeframe covered by the allegations in the
 SAC, the balance of available evidence would have tipped the scale

 towards knowledge. While the evidence is strongest after February 2011,
 the complaint overall raises a plausible allegation of knowledge of the
 problem at the time when the vehicles at issue were manufactured,

 before any Plaintiffs bought their trucks.20 Conversely, it is clear given
 the elements required to show fraudulent concealment that no claims
 related to purchases that occurred before GM had knowledge of this

 defect, whenever that was, can survive.


 does not find these studies alone to support Plaintiffs’ allegations
 knowledge of this defect—which involves both the nature of dry diesel
 and its effects on the CP4 pump—at the time they were published.
 20 The only Plaintiff whose claim would be affected by a February 2011

 cut-off is Bruce Dawson, who purchased one of his vehicles in October
 2010. But the Court declines to dismiss his claim at this time given the
 uncertainty regarding the exact starting point of knowledge.
                                    46
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7834 Filed 03/31/21 Page 47 of 81




       Further clarification will likely emerge in discovery, and assuming
 Parties still disagree about the exact starting point of GM’s knowledge,

 the question can be addressed again at the summary judgment stage. The
 Court declines at this time to dismiss any fraudulent concealment claims
 for lack of knowledge.

          3. Failure to allege a duty to disclose
       Plaintiffs also concede that they have to allege GM had a duty to
 disclose information about the defect to consumers in order to succeed on

 a fraudulent concealment claim. They offer various theories (superior
 knowledge, creation of a false impression, and material defect) that they
 say give rise to such a duty. ECF No. 53, PageID.5977-586.

       The Court notes that Parties did not make it easy to evaluate this
 issue. For Plaintiffs, whether any of these theories does or does not apply
 depends on the state’s law in question, and the caselaw presented

 required supplemental briefing related to a specified list of states. Tr.
 1/29/21, 81:8-18, PageID.7137. On the other hand, GM purports to
 challenge the sufficiency of Plaintiff’s allegations under the laws of every

 state, but only lodges specific arguments about why Plaintiffs’ pleadings
 are insufficient for certain states. See ECF No. 48, PageID.4947. The
 Court will therefore only address whether there is a duty to disclose in

 the states where GM specifically challenges the issue, and declines to
 grant the motion to dismiss for failure to allege a duty to disclose as to
 any other states.
                                      47
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7835 Filed 03/31/21 Page 48 of 81




       GM raises several different arguments regarding the duty to
 disclose, according to the law of the individual states. Therefore, the

 Court will outline on a state-by-state basis the argument for dismissal
 raised by GM, the best authority from those cited by Parties regarding
 any potential grounds on which a duty to disclose arises, and the Court’s

 conclusion as to which position is correct:
  State    Authority                                Conclusion
  FL       GM argues no duty to disclose when       Deny Motion to
           bought from a dealer.                    Dismiss

           Plaintiffs cite In re Gen. Motors Air    Plaintiffs’ allegations
           Conditioning Mktg. & Sales               regarding the latent
           Practices Litig., 406 F. Supp. 3d 618,   nature of defect, which
           638 (E.D. Mich. 2019) (duty to           would make it difficult
           disclose can arise under Florida law     for them to uncover it
           when manufacturer has “superior          on their own, are
           knowledge” of an alleged defect)         enough to allege GM’s
           (quoting Majdipour v. Jaguar Land        superior knowledge at
           Rover N. Am., LLC, 2013 WL               this stage.
           5574626, at *13 (D.N.J. Oct. 9,
           2013)).

  IL       GM argues no duty to disclose when       Deny Motion to
           bought from a dealer.                    Dismiss

           Plaintiffs cite In re Chrysler-Dodge-    Allegations regarding
           Jeep Ecodiesel Mktg., Sales              concealment are
           Practices, & Prod. Liab. Litig., 295     sufficient to show
           F. Supp. 3d 927, 1011 (N.D. Cal.         suppression of
           2018) (“suppression of material          material facts at this
           facts” creates a duty in IL).            stage.



                                      48
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7836 Filed 03/31/21 Page 49 of 81




  MI       GM argues no duty to disclose when       Deny Motion to
           bought from a dealer.                    Dismiss

           Plaintiffs cite Glidden Co. v.           Plaintiffs’ allegations
           Jandernoa, 5 F. Supp. 2d 541, 553        regarding the latent
           (W.D. Mich. 1998) (duty to disclose      nature of defect, which
           can arise if “one party possesses        would make it difficult
           superior knowledge, not readily          for them to uncover it
           available to the other and knows         on their own, are
           that the other is acting on the basis    enough to allege GM’s
           of mistaken knowledge”).                 superior knowledge at
                                                    this stage.

  NV       GM argues no duty to disclose when       Deny Motion to
           bought from a dealer.                    Dismiss

           Plaintiffs cite Heldenbrand v.           Plaintiffs’ allegations
           Multipoint Wireless, LLC, No. 2:12-      regarding the latent
           CV-01562-RCJ, 2012 WL 5198479,           nature of defect, which
           at *4 (D. Nev. Oct. 18, 2012) (duty to   would make it difficult
           disclose can arise from “the existence   for them to uncover it
           of material facts peculiarly within      on their own, are
           the knowledge of the party sought to     enough to allege GM’s
           be charged and not within the fair       knowledge of material
           and reasonably reach of the other        facts at this stage.
           party”) (citing Dow Chem. Co. v.
           Mahlum, 114 Nev. 1468, 970 P.2d
           98, 110 (1998) (overruled on other
           grounds))).




                                      49
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7837 Filed 03/31/21 Page 50 of 81




  NY       GM argues no duty to disclose when        Deny Motion to
           bought from a dealer.                     Dismiss

           Plaintiffs cite Garcia v. Chrysler        Plaintiffs’ allegations
           Grp. LLC, 127 F. Supp. 3d 212, 236        regarding the latent
           (S.D.N.Y. 2015) (“a seller in an          nature of defect, which
           arm's-length transaction has a duty       would make it difficult
           to disclose . . . if they have superior   for them to uncover it
           knowledge of those facts and the          on their own, are
           buyer could not discover them             enough to allege GM’s
           through ordinary diligence under the      superior knowledge at
           laws of . . . New York.”).                this stage.

  OH       GM argues no duty to disclose when        Grant Motion to
           bought from a dealer.                     Dismiss

           Plaintiffs argue there is a duty to       Plaintiffs do not cite
           disclose when the defect at issue         any authority
           raises safety concerns, but none of       indicating that Ohio
           the cited cases specifically discuss      recognizes a safety
           Ohio law or discuss omission-based        defect duty to disclose.
           disclosure, rather than affirmative
           misrepresentation. See In re Porsche      See also Matanky v.
           Cars N. Am., Inc., 880 F. Supp. 2d        Gen. Motors LLC, 370
           801, 870-71 (S.D. Ohio 2012); In re       F. Supp. 3d 772, 795
           Volkswagen Timing Chain Prod.             (E.D. Mich. 2019)
           Liab. Litig., 2017 WL 1902160, at         (finding no authority
           *19-20 (D.N.J. May 8, 2017); In re        supporting a duty to
           MyFord Touch Consumer Litig., 46          disclose when there is
           F. Supp. 3d 936, 960 (N.D. Cal.           a safety defect under
           2014).                                    Ohio law).




                                      50
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7838 Filed 03/31/21 Page 51 of 81




  PA       GM argues no duty to disclose when       Deny Motion to
           bought from a dealer.                    Dismiss

           Zwiercan v. Gen. Motors Corp., 2003      Allegations that cars
           WL 1848571, at *2 (Pa. Com. Pl.          can stall out without
           Mar. 18, 2003) (duty to disclose         warning while driving
           under PA law can arise when there        are enough to allege
           are defects that cause “significant      bodily harm.
           bodily harm”).

  VA       GM argues no duty to disclose when       Deny Motion to
           bought from a dealer.                    Dismiss

           In re Chrysler-Dodge-Jeep Ecodiesel      Plaintiffs’ allegations
           Mktg., Sales Practices, & Prod. Liab.    regarding the latent
           Litig., 295 F. Supp. 3d 927, 1011        nature of defect, which
           (N.D. Cal. 2018) (“superior              would make it difficult
           knowledge” creates a duty in VA).        for them to uncover it
                                                    on their own, are
                                                    enough to allege GM’s
                                                    superior knowledge at
                                                    this stage.




                                      51
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7839 Filed 03/31/21 Page 52 of 81




  ME       GM argues no duty to disclose, citing    Deny Motion to
           Brae Asset Fund, L.P. v. Adam, 661       Dismiss
           A.2d 1137, 1140 (Me. 1995) (no duty
           to disclose without “fiduciary or        Dismissal is
           confidential relationship”).             inappropriate at this
                                                    stage given that
           In re Chrysler-Dodge-Jeep Ecodiesel      Plaintiffs have
           Mktg., Sales Practices, & Prod. Liab.    successfully alleged
           Litig., 295 F. Supp. 3d 927, 1009        fraud by omission.
           (N.D. Cal. 2018) (even if none of the
           normal elements giving rise to a
           duty to disclose under Maine law are
           present, “fraud based on a party's
           silence may still be actionable
           depending on the facts of the case”)
           (quoting Martin v. Ort, No. BANSC-
           CV-2015-195, 2016 WL 1069907, at
           *3 (Me. Super. Feb. 03, 2016)).

  MO       GM argues duty only arises when          Deny Motion to
           there is fiduciary relationship,         Dismiss
           privity, or superior knowledge.
                                                    Plaintiffs’ allegations
           In re Gen. Motors Corp. Anti-Lock        regarding the latent
           Brake Prod. Liab. Litig., 966 F.         nature of defect, which
           Supp. 1525, 1535 (E.D. Mo. 1997)         would make it difficult
           (duty to disclose can arise when         for them to uncover it
           there is “superior knowledge,”           on their own, are
           although it “requires the plaintiff to   enough to allege GM’s
           show that he exercised due diligence     superior knowledge
           to discover the information”).           and their own due
                                                    diligence at this stage.




                                      52
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7840 Filed 03/31/21 Page 53 of 81




  NJ       GM argues no duty to disclose, citing    Grant Motion to
           Green v. G.M.C., No. A-2831-01T-5,       Dismiss
           2003 WL 21730592, at *8 (N.J.
           Super. Ct. App. Div. July 10, 2003)      New Jersey only
           (no duty to disclose when no             recognizes a duty to
           fiduciary relationship or special        disclose when there is
           reliance).                               a fiduciary
                                                    relationship or when
           See also In re Volkswagen Timing         defendant has made a
           Chain Prod. Liab. Litig., No. CV 16-     partial disclosure,
           2765 (JLL), 2017 WL 1902160, at          neither of which
           *20 (D.N.J. May 8, 2017) (duty to        Plaintiffs can show.
           disclose when defendant makes a
           partial disclosure).

  SC       GM argues no duty to disclose, citing    Grant Motion to
           Jimenez v. DaimlerChrysler Corp.,        Dismiss
           269 F.3d 439, 447 (4th Cir. 2001)
           (South Carolina only recognizes duty     Plaintiffs cannot allege
           to disclose in limited circumstances).   fiduciary relationship,
                                                    affirmative
                                                    misrepresentation, or
                                                    any other facts
                                                    recognized as creating
                                                    a duty to disclose in
                                                    South Carolina.


       The Court will dismiss Count II as to Ohio, New Jersey, and South

 Carolina for failure to allege a duty to disclose under state law.




                                      53
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7841 Filed 03/31/21 Page 54 of 81




           4. Economic loss doctrine
         The economic loss doctrine prevents a purchaser of a defective

 product from using a tort claim to recover only economic damages. GM
 alleges that this bars Plaintiffs’ fraud claims in certain states.21 ECF No.
 48, PageID.4950. Plaintiffs concede that they are only seeking economic

 damages, but counter that all the states named recognize fraud
 exceptions to the doctrine, and that some also recognize safety
 exceptions. ECF No. 53, PageID.5987-88.

         Given the structure of the briefing, the Court will address these
 claims in groups and cite the authority it finds most persuasive:
  State     Authority                               Conclusion
  FL        Plaintiffs cite cases indicating that   Deny Motion to
  KY        these states recognize a fraud          Dismiss
  ME        exception to the economic loss
  MN        doctrine. ECF No. 53 at n.20,
  MO        PageID.5987.
  NJ
  NY        GM does not respond.
  NC
  PA        See also Francis v. Gen. Motors,
  SC        LLC, No. 19-11044, 2020 WL
            7042935, at *17-18 (E.D. Mich. Nov.
            30, 2020) (collecting cases regarding
            economic loss doctrine in various
            states).




 21   CA, FL, KY, MD, ME, MI, MN, MO, NH, NJ, NY, NC, PA, and SC.
                                   54
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7842 Filed 03/31/21 Page 55 of 81




  CA       Two recent and well-reasoned cases       Grant Motion to
           indicate CA’s fraud exception only       Dismiss
           extends to affirmative
           misrepresentation, not omission. See     Plaintiffs have not
           Mosqueda v. Am. Honda Motor Co.,         sufficiently alleged
           Inc., 443 F. Supp. 3d 1115, 1134         affirmative
           (C.D. Cal. 2020); Sloan v. Gen.          misrepresentation.
           Motors LLC, 2020 WL 1955643, at
           *25 (N.D. Cal. Apr. 23, 2020).

  MD       Both parties cite the same case,         Deny Motion to
           which states that Maryland only          Dismiss
           recognizes an exception to the
           economic loss doctrine bar where the     Plaintiffs have
           concealment of a defect gives rise to    sufficiently alleged
           “a serious risk of bodily harm.” Lloyd   that the defect gives
           v. General Motors Corp., 916 A.2d        rise to a risk of serious
           257, 275 (Md. 2007).                     bodily harm through
                                                    allegations that cars
                                                    can stall out without
                                                    warning while driving.

                                                    See also In re FCA US
                                                    LLC Monostable Elec.
                                                    Gearshift Litig., 355 F.
                                                    Supp. 3d 582, 590
                                                    (E.D. Mich. 2018)
                                                    (same finding
                                                    regarding Maryland
                                                    economic loss
                                                    doctrine).




                                      55
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7843 Filed 03/31/21 Page 56 of 81




  MI       A thorough analysis by the Michigan      Grant Motion to
           Court of Appeals indicates that          Dismiss
           “action in tort may not be
           maintained where a contractual           Plaintiffs cannot meet
           agreement exists, unless a duty,         the elements of fraud
           separate and distinct from the           in the inducement
           contractual obligation, is               because they do not
           established.” Sherman v. Sea Ray         allege affirmative
           Boats, Inc., 251 Mich. App. 41, 52,      misrepresentation.
           649 N.W.2d 783, 789 (2002)

           Plaintiffs’ cited case indicates that
           the “separate duty” exception is for
           fraud in the inducement only. In re
           FCA US LLC Monostable Elec.
           Gearshift Litig., 355 F. Supp. 3d 582,
           591 (E.D. Mich. 2018).

  NH       Border Brook Terrace Condo. Ass'n        Grant Motion to
           v. Gladstone, 137 N.H. 11, 18, 622       Dismiss
           A.2d 1248, 1253 (1993) (collecting
           cases indicating that economic loss   Plaintiffs cannot meet
           doctrine is recognized in New         the elements of
           Hampshire).                           negligent
                                                 misrepresentation
           Plaintiffs’ cited case indicates that because they have not
           New Hampshire makes an exception sufficiently alleged any
           for negligent misrepresentation only. affirmative
           Wyle v. Lees, 33 A.3d 1187, 1191      misrepresentations,
           (N.H. 2011).                          only omissions.


       The Court will dismiss Count II as to California, Michigan, and
 New Hampshire for being barred by the economic loss doctrine.




                                      56
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7844 Filed 03/31/21 Page 57 of 81




          5. Certain state product liability statutes preclude
             fraudulent concealment claims
       GM argues that the Louisiana Products Liability Act precludes a
 common law fraudulent concealment claim. ECF No. 48, PageID.4951.
 Plaintiffs do not respond, so the Court finds this argument to be conceded.

 Count II is therefore dismissed as to Louisiana plaintiffs.
       GM also alleges in a footnote that other state fraudulent
 concealment claims are preempted by state law, and therefore should be

 dismissed in the context of putative class members. ECF No. 48 at n.31,
 PageID.4952. Plaintiffs respond with cases to indicate that these state
 statutes do not preclude fraud-based cases. ECF No. 53, PageID.5988.

 Having reviewed each party’s briefing, Court will cite to the authority it
 finds most persuasive for each state:
  State     Authority                                Conclusion
  CT        N/A                                      Deny Motion to
                                                     Dismiss

                                                     The cases cited by GM
                                                     indicate that common
                                                     law claims are
                                                     sometimes barred
                                                     under the Connecticut
                                                     Products Liability Act,
                                                     but Plaintiffs’ claim is
                                                     under the Connecticut
                                                     Unfair Trade Practices
                                                     Act: the argument is
                                                     inapposite. See Count
                                                     H.I, PageID.3634.


                                      57
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7845 Filed 03/31/21 Page 58 of 81




  OH        Jones v. Am. Tobacco Co., 17 F.          Deny Motion to
            Supp. 2d 706, 718-19 (N.D. Ohio          Dismiss
            1998).
                                                     Ohio products liability
                                                     statute does not
                                                     preempt all common
                                                     law fraud claims.

  MS        Elliott v. El Paso Corp., 181 So. 3d     Grant Motion to
            263, 269 (Miss. 2015).                   Dismiss

  TN        Adkins v. Nestle Purina PetCare Co.,     Grant Motion to
            973 F. Supp. 2d 905, 918 (N.D. Ill.      Dismiss
            2013).

  WA        Bylsma v. Burger King Corp., 293         Deny Motion to
            P.3d 1168, 1170 (Wash. 2013).            Dismiss

                                                     Fraud claims are
                                                     excluded from state
                                                     product liability
                                                     statute and therefore
                                                     not preempted.

  OR        Weston v. Camp's Lumber & Bldg.          Grant Motion to
            Supply, Inc., 135 P.3d 331, 337-38       Dismiss
            (Or. Ct. App. 2006).


       Given this analysis, the Court finds that Count II is also dismissed
 as to Mississippi, Tennessee, and Oregon because these claims are

 preempted by state statute.
          6. Failure to plead injury
       Lastly, GM alleges that the Plaintiffs who never experienced a

 catastrophic failure cannot allege injury as required for element (4) of a
                                      58
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7846 Filed 03/31/21 Page 59 of 81




 fraudulent concealment claim. ECF No. 48, PageID.4951-52. As already
 discussed supra Section III.A.3, the Court recognizes overpayment at the

 point-of-sale as an injury. The Court therefore declines to dismiss Count
 II on this ground.
       F.     Consumer protection

       GM makes fifteen arguments to dismiss consumer protection claims
 on various theories. Each consumer protection claim is brought under
 relevant state consumer protection statute(s), and therefore most of these

 theories are state-specific and must be analyzed individually. In total, 13
 of the 54 consumer protection claims will be dismissed.22 Additionally,
 consumer protection claims are dismissed if they involve claims where

 GM did not have knowledge of the defect prior to the time of sale. See
 supra Section III.E.2.
            1. Alaska claim is a placeholder

       GM argues that the Alaska consumer protection count does not
 “actually assert a claim.” ECF No. 48, PageID.4952. Plaintiffs do not
 respond. Such placeholder claims can be dismissed at this stage. See

 Wozniak, 2019 WL 108845, at *1. The Court will dismiss Count D.I.




 22 D.I (AK), L.I (GA), T.I (LA), PP.I (SC), RR.I (TN), G.I (CO) as a class
 claim seeking damages, X.I (MI), KK.I (OH), II.I (NC), NN.I (PA), JJ.I
 (ND) as related to injunctive relief, LL.I (OK) as related to injunctive
 relief), and C.I (AL).
                                     59
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7847 Filed 03/31/21 Page 60 of 81




          2. Insufficient pleading of deceptive conduct, reliance,
             and causation
       GM next argues various deficiencies in pleading the elements of
 consumer protection claims. ECF No. 48, PageID.4952-54. Plaintiff
 counters that to the extent it has met its pleading requirements under

 Fed. R. Civ. P. 9(b) for its fraud claim, it has met the required pleading
 standards for state consumer protection statutes. ECF No. 53,
 PageID.5989-91.

       Although each states’ consumer protection statutes are different,
 the Court can resolve this claim because they all at a minimum require
 deceptive conduct, reliance, and causation to be pled with the same level

 of particularity required by Fed. R. Civ. P. 9(b). See, e.g., Matanky, F.
 Supp. 3d at 797. GM does not allege that any state requires more than
 that. And the Court has already found these elements of Rule 9(b) to be

 satisfied, see supra Section III.E.1, at least for fraudulent omission. See,
 e.g., ¶ 15, ECF No. 40, PageID.3398.
       At this stage, courts do not generally find, as GM urges, that

 Plaintiffs must identify specific advertisements or be able to articulate
 exactly when they saw them. See, e.g., In re CP4, 393 F. Supp. 3d at 878;
 Click, 2020 WL 3118577, at *6 (“Plaintiffs allege that they saw GM's

 advertisements in the weeks and months prior to their purchases,
 satisfying the “when” of Rule 9(b).”). GM cites to Wozniak, but in that
 case Plaintiffs did not plead “any representations” that were made to


                                      60
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7848 Filed 03/31/21 Page 61 of 81




 them regarding the defective lug nuts at issue. 2019 WL 108845, at *3
 (emphasis added). The Court therefore declines to dismiss any counts on

 this ground.
          3. GM’s knowledge of the defect at the time of sale
       GM repeats its argument that Plaintiffs have not sufficiently

 alleged it had knowledge of the defect at the time of purchase. ECF No.
 48, PgeID.4954. It makes no additional arguments on this point, and so
 the Court’s conclusion is the same as explained previously. See supra

 Section III.E.2. Any state consumer protection claims that involve
 purchases made before GM had knowledge of the defect do not survive.
          4. Certain state statutes do not allow class actions to be
             brought with state consumer protection claims
       Next, GM references the consumer protection statutes of Georgia,
 Louisiana, South Carolina, and Tennessee, noting that these statutes do
 not allow state consumer protection claims to be brought as part of a class

 action lawsuit. ECF No. 48, PageID.4954-55.
       In Shady Grove v. Allstate, the Supreme Court considered this
 question of what to do when a state statute conflicts with Fed. R. Civ. P.

 23, which governs class actions. Shady Grove Orthopedic Associates, P.A.
 v. Allstate Insurance Co., 559 U.S. 393 (2010); see In re FCA Gearshift,
 355 F. Supp. 3d at 599-600 (summarizing Shady Grove decision). Our

 district, like many others, treats Justice Stevens’ opinion in Shady Grove
 as controlling, which directs us to ask: is the state law substantive (in

                                      61
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7849 Filed 03/31/21 Page 62 of 81




 which case it will control) or procedural (in which case Fed. R. Civ. P. 23
 can supersede)?

       The Court is persuaded by Judge Roberts’ discussion in Matanky,
 finding that the bar on class actions in state consumer protection statutes
 like these is best understood as a substantive policy choice: these states

 do not want consumer protection claims to be maintained as part of class
 actions. This was a choice made not simply because of procedural
 convenience, but for reasons relating to the substantive nature of class

 action lawsuits. 370 F. Supp. 3d at 798-99; see also Delgado v. Ocwen
 Loan Servicing, LLC, No. 13CV4427NGGST, 2017 WL 5201079, at *10
 (E.D.N.Y. Nov. 9, 2017). The Court will therefore dismiss Counts L.I

 (Georgia), T.I (Louisiana), PP.I (South Carolina), and RR.I (Tennessee).
          5. Colorado’s bar on class claims for money damages
       Citing Colorado’s consumer protection statute, GM argues that it
 does not allow class claims for money damages. ECF No. 48,

 PageID.4955. The Court again references Judge Roberts’ analysis in
 Matanky, which considers the same argument, and agrees with her
 conclusion that the plain language of the statute does not allow class

 claims for money damages. See 370 F. Supp. 3d at 799. Because Plaintiffs
 are seeking monetary as well as injunctive relief, the Court will dismiss
 Count G.I (Colorado) as a class claim seeking damages.




                                      62
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7850 Filed 03/31/21 Page 63 of 81




          6. Michigan’s consumer           protection   statute    exempts
             automobile sales
       Michigan’s Consumer Protection Act (“MCPA”) contains a broad
 exception: it does not apply to any transactions or conduct “specifically
 authorized under laws administered by a regulatory board or officer

 acting under statutory authority of this state or the United States.” Mich.
 Comp. Laws § 445.904(1). GM argues that because automobile sales are
 regulated by the state, they qualify within that exception, and therefore

 Plaintiffs cannot bring claims under this statute regarding trucks
 purchased in Michigan. ECF No. 48, PageID.4955-56.
       The caselaw on this question has evolved over time. Judge Roberts

 in Matanky found that automobile sales do fall under the statutory
 exemption, because the sale of cars is authorized and regulated by law in
 Michigan. 370 F. Supp. 3d at 799. Judge Leitman in a following decision

 considered this analysis but rejected it at the motion to dismiss stage,
 concluding that the party making the argument must specifically identify
 the federal or state laws that qualify a given transaction for the

 exception. In re Gen. Motors Air Conditioning Mktg. & Sales Practices
 Litig., 406 F. Supp. 3d 618, 643 (E.D. Mich. 2019). But GM cites a
 subsequent Michigan Court of Appeals decision that thoroughly reviews

 various state and federal laws related to automobile sales before deciding
 that automobile sales are “specifically authorized” such that they qualify




                                      63
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7851 Filed 03/31/21 Page 64 of 81




 for the MCPA exception. Cyr v. Ford Motor Co., No. 345751, 2019 WL
 7206100, at *1-3 (Mich. Ct. App. Dec. 26, 2019).

       Given the authority from a Michigan state court interpreting this
 statute and finding the exception to apply to automobile sales, the Court
 will dismiss Count X.I (Michigan).
          7. Class action notice requirement in Ohio’s consumer
             protection statute
       The Ohio Consumer Sales Practices Act (OCSPA) has a class action
 notice requirement: to bring a class action under the OCSPA, a plaintiff

 must base the action on a rule promulgated by the Attorney General or
 on “an act or practice that was [previously] determined by a court to
 violate the OCSPA.” In re Porsche Cars N. Am., Inc., 880 F. Supp. 2d 801,

 868 (S.D. Ohio 2012). “[A] plaintiff must identify in his or her complaint
 the rule or case” that satisfies this notice requirement. Id. (emphasis
 added). GM alleges that Plaintiffs have failed to meet this requirement.

 ECF No. 48, PageID.4956.
       Though Plaintiffs point to such cases in their Response, ECF No.
 53, PageID.5993, they do not identify them in the SAC. The Court will

 therefore dismiss Count KK.I without prejudice.
          8. North Carolina and Pennsylvania bar consumer
             protection claims solely for economic losses
       GM alleges that the consumer protection statutes for these states
 bar claims solely for economic losses. ECF No. 48, PageID.4956. Plaintiffs


                                      64
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7852 Filed 03/31/21 Page 65 of 81




 do not respond, which the Court will take as a concession, and therefore
 Counts II.I (North Carolina) and NN.I (Pennsylvania) are dismissed.
          9. Louisiana Products Liability Act precludes consumer
             protection claim
       GM alleges the Louisiana Products Liability Act is the exclusive
 remedy in that state for claims against manufacturers, and therefore

 there can be no cause of action under the Louisiana Unfair Trade
 Practices and Consumer Protection Law as Plaintiffs currently allege.
 ECF No. 48, PageID.4956. Plaintiffs do not respond, which indicates a

 concession of the claim, and therefore Count T.I is dismissed.
          10. Claims under the California Unfair Competition Law
             (“UCL”) barred by adequate legal remedies
       California’s UCL only provides for restitution and injunctive relief.
 A plaintiff pursuing a claim under it must establish that there is no

 adequate remedy at California law available, such that equitable relief is
 the only option left. Philips v. Ford Motor Co., No. 14-CV-02989-LHK,
 2015 WL 4111448, at *16 (N.D. Cal. July 7, 2015). GM argues that

 because other state law claims and an MMWA claim are available to
 Plaintiffs, the UCL cause of action must be dismissed. ECF No. 48,
 PageID.4957.

       Initially, the Court must allow this claim to survive as the law of
 the case because it was already decided on by Judge Tigar in In re CP4.
 393 F. Supp. 3d 871, 882 (N.D. Cal. 2019) (declining “to bar ‘the pursuit

 of alternative remedies at the pleadings stage.’”). But the Court is also
                                      65
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7853 Filed 03/31/21 Page 66 of 81




 persuaded by this reasoning: the UCL claim is essentially a pleading in
 the alternative, and it would be premature to dismiss it now.
          11. Louisiana, North Dakota, and Oklahoma do not allow
             claims for injunctive relief
       GM alleges that the consumer protection statutes in these states do
 not allow claims for injunctive relief. ECF No. 48, PageID.4957. Plaintiffs

 do not respond, which the Court will take as a concession, and therefore
 Counts T.I (Louisiana), JJ.I (North Dakota), and LL.I (Oklahoma) will be
 dismissed.
          12. Sufficient allegations to show injury
       GM again argues that those Plaintiffs who have not suffered a

 catastrophic failure have not experienced an injury sufficient to invoke
 the protection of any state consumer protection statutes. As already
 discussed supra Section III.A.3, the Court recognizes overpayment at the

 point-of-sale as an injury. The Court therefore declines to dismiss any
 consumer protection counts on this ground.
          13. Alabama and Pennsylvania Named Plaintiffs cannot
             meet the requirements of state statutes
       GM alleges that the consumer protection statutes in these states
 only cover claims for vehicles purchased “primarily for personal, family,
 or household use,” and that because Plaintiffs Cappiello and Miller allege

 they used their trucks for work purposes, these claims cannot proceed.
 ECF No. 48, PageID.4958. Plaintiffs do not respond, and such a failure



                                      66
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7854 Filed 03/31/21 Page 67 of 81




 operates as a concession, so Counts C.I (Alabama) and NN.I
 (Pennsylvania) will be dismissed.
          14. Arkansas statute does            not    allow    claims    for
             “diminution of value”
       Under the Arkansas Deceptive Trade Practices Act (“DTPA”), a
 private right of action is only available when “actual damage or injury is

 sustained,” which occurs “when the product has actually malfunctioned
 or the defect has manifested itself.” Wallis v. Ford Motor Co., 362 Ark.
 317, 328, 208 S.W.3d 153, 161 (2005). GM concedes this, and merely

 argues that there is no Arkansas named plaintiff to sustain this claim.
 ECF No. 48, PageID.4958. But given that the claim is brought on behalf
 of potential class members, who may very well have suffered “actual

 damage or injury” as required by the statute, it would be premature to
 dismiss it at this stage. See, e.g., Burns v. Toyota Motor Sales, U.S.A.,
 Inc., No. 2:14-CV-02208, 2016 WL 128544, at *3 (W.D. Ark. Jan. 12, 2016)

 (finding a cause of action under the ADTPA at the summary judgment
 stage when plaintiff’s car rusted). The Court declines to dismiss the
 Arkansas consumer protection claim on this ground.
          15. Claims in certain states are time-barred
       Lastly, GM argues that Plaintiffs’ claims in Alabama (McCormick),

 Michigan (Recchia), and Oklahoma (Egelberry) are time-barred. ECF No.
 48, PageID.4959. Plaintiffs do not argue that the claims are timely under
 the relevant state statutes. Rather, they argue that the claims should be


                                      67
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7855 Filed 03/31/21 Page 68 of 81




 equitably tolled because of GM’s “active concealment” and these
 plaintiffs’ inability to recognize this defect on their own. ECF No. 53,

 PageID.5995. They say they allege active concealment through GM’s
 actions such as: continued lack of disclosure and concealment of the fact
 that class vehicles can experience these failures,¶ 250; failure to issue a

 recall, despite the issuance of internal service bulletins, ¶ 216-17; and
 creation of a licensing scheme to sell premium diesel fuel, with greater
 lubricity, so as to be more compatible with the CP4 pumps, ¶ 147. SAC,

 ECF No. 40.
       While these arguments are similar to Plaintiffs’ invocation of
 equitable tolling due to “affirmative concealment” in the implied

 warranty context, see supra Section III.B.5, based on a review of relevant
 cases from each state the threshold for successfully pleading “active
 concealment” in the context of state consumer protection statutes seems

 to be lower. See In re: Takata Airbag Prod. Liab. Litig., No. 14-24009-CV,
 2016 WL 6072406, at *12 (S.D. Fla. Oct. 14, 2016) (Alabama law) (finding
 that a defendant’s “active concealment of the true nature of the defect”

 can be sufficient to toll the statute of limitations); Gomba Music, Inc. v.
 Avant, 62 F. Supp. 3d 632, 648-49 (E.D. Mich. 2014) (applying Michigan’s
 fraudulent concealment statute to find that an allegation of “active

 conspiracy to conceal” was sufficient to allow equitable tolling, at least at
 the motion to dismiss stage); Masquat v. DaimlerChrysler Corp., 2008 OK
 67, ¶ 18, 195 P.3d 48, 54 (Oklahoma law) (finding that “when there is
                                      68
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7856 Filed 03/31/21 Page 69 of 81




 something more than mere failure to disclose, when there is some actual
 artifice or some affirmative act of concealment,” a statute of limitations

 can be equitably tolled).
       The distinction between “affirmative concealment” and “active
 concealment” may seem semantic. But the Court finds it significant that

 cases discussing affirmative concealment generally list elements that
 must be satisfied, akin to the elements for showing affirmative
 fraudulent    concealment.    By    contrast,   cases   discussing    active

 concealment use more general language, as quoted above. Additionally,
 at least one other court found the type of activity Plaintiffs allege,
 combined with the “hidden” and complex nature of the fuel pump defect,

 to be sufficient to allege the elements of equitable tolling in the consumer
 protection context. See Click, 2020 WL 3118577, at *14. The Court
 therefore declines to dismiss the Alabama, Michigan, and Oklahoma

 consumer protection claims on this ground.
       G.     Unjust enrichment
       Plaintiffs bring unjust enrichment (“UE”) claims in 14 states. GM

 does not challenge the claims in any particular state or allege that any
 claims are brought in states that do not recognize the cause of action.
 Rather, it indicates that all the UE claims should fail for a number of

 reasons: UE is not available when there is an express contract; UE is not
 available when there is adequate legal remedy; UE is not available
 because plaintiffs purchased their vehicles from third parties and
                                      69
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7857 Filed 03/31/21 Page 70 of 81




 conferred no benefit directly on GM; and, UE claims cannot move forward
 if Plaintiffs do not adequately plead fraudulent conduct under Fed. R.

 Civ. P. 9(b). ECF No. 48, PageID.4961-62. Plaintiffs reply generally that
 it is inappropriate to dismiss this claim at this stage, given that it is a
 pleading in the alternative. ECF No. 53, PageID.6009-11.

       This Court considered in-depth a similar set of arguments in Raymo
 and does not see any distinguishing factors in this case that would
 require a different result. 475 F. Supp. 3d 680, 709-11 (E.D. Mich. 2020)

 (collecting cases regarding state law UE pleading standards). For any
 state that recognizes the cause of action, “[t]he typical elements of a state-
 law claim for unjust enrichment are: (1) the plaintiff conferred a benefit

 upon the defendant; (2) the defendant accepted the benefit; and (3)
 injustice would occur if the defendant did not pay the plaintiff for the
 value of the benefit.” Id. at 709. Here, Plaintiffs broadly allege that GM

 induced them to pay a premium for vehicles that did not perform as
 advertised, and that indeed are unsafe to drive, and has since then
 unjustly retained that benefit. The Court declines to dismiss any unjust

 enrichment claims at this stage.
       H.    Class allegations
       GM makes two arguments as to why the Court should strike

 Plaintiffs’ class allegations. Because, as explained below, the Court does
 not find either persuasive, the motion to strike the class allegations is


                                      70
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7858 Filed 03/31/21 Page 71 of 81




 denied. Class certification will be addressed at a later date on an
 appropriate motion.
          1. Statutory requirements for a class action under the
             MMWA
       GM argues that because the MMWA has a statutory requirement
 of 100 named plaintiffs for a class action, the Court cannot have

 jurisdiction over an MMWA class claim in this case. ECF No. 48,
 PageID.4962. Plaintiffs counter that 100 named plaintiffs are not
 required because the Class Action Fairness Act (“CAFA”) provides an

 alternate basis for jurisdiction. ECF No. 53, PageID.6012-13.
       The MMWA does require 100 named plaintiffs for a class action. 15
 U.S.C. § 2310(d)(3)(C). CAFA requires that (1) at least one class member

 have diversity of citizenship from one defendant, (2) there are more than
 100 class members, and (3) the aggregate amount in controversy exceeds
 $5 million. 28 U.S.C. § 1332(d)(2). Defendant does not contest that

 Plaintiffs   do   meet   CAFA    requirements.    Tr.   1/29/21,   34:11-13,
 PageID.7090.
       When bringing a class action with an MMWA claim, must the class

 action requirements of the MMWA be met where the requirements for
 CAFA are fully established? Two circuits have addressed this question.
 Compare Kuns v. Ford Motor Co., 543 F. App'x 572, 574 (6th Cir. 2013)

 (determining that CAFA was meant to create another avenue for federal
 court jurisdiction, and that “CAFA effectively supercedes the MMWA's

                                      71
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7859 Filed 03/31/21 Page 72 of 81




 more stringent jurisdictional requirements”) with Floyd v. Am. Honda
 Motor Co., 966 F.3d 1027, 1034 (9th Cir. 2020) (finding that “[t]he text is

 clear that a requirement for an MMWA class action in federal court is at
 least one hundred named plaintiffs” and that having diversity
 jurisdiction under CAFA cannot replace the jurisdiction requirements in

 the MMWA).
       The Court will follow Kuns. As a preliminary matter, this is a Sixth
 Circuit decision, and though unpublished it is authority the Court would

 be inclined to follow over an out-of-circuit case. But the Court is also
 persuaded by the reasoning in Kuns. Specifically, Floyd does not wrestle
 with the fact that the MMWA defines two categories of courts with

 jurisdiction over MMWA claims. An MMWA action can be brought: “(A)
 in any court of competent jurisdiction in any State or the District of
 Columbia; or (B) in an appropriate district court of the United States,

 subject to paragraph (3) of this subsection.” 15 U.S.C. § 2310(d)(1).
 Paragraph (3) contains the requirement of 100 named plaintiffs;
 therefore, relying solely on the text of the statute, that requirement only

 applies to class actions brought under (B).
       By contrast, the language of (A), “any court of competent
 jurisdiction,” is broad—there is no indication that it is restricted to only

 state courts, or conversely that federal courts are excluded. Therefore, if
 a district court had jurisdiction over an MMWA claim through CAFA, it
 would meet the requirements of (A), and the 100 named plaintiffs
                                      72
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7860 Filed 03/31/21 Page 73 of 81




 requirement would not apply. See also Barclay v. ICON Health & Fitness,
 Inc., No. 19-CV-2970 (ECT/DTS), 2020 WL 6083704, at *7 (D. Minn. Oct.

 15, 2020) (collecting district court cases coming to the same conclusion as
 Kuns).
       CAFA was created to expand litigants’ ability to access class actions

 as long as particular conditions were met. For that reason, when CAFA
 and the MMWA interact, the Court finds it more appropriate to
 understand CAFA as providing an alternative basis for jurisdiction, not

 “replacing” or superseding the MMWA requirements as Floyd would
 characterize it.
          2. Requirements of Fed. R. Civ. P. 23

       GM also alleges that Plaintiffs cannot show their claims meet the
 requirements of      a   class action,    citing   deficiencies relating   to
 commonality, predominance, and superiority. Defendant is essentially

 asking the Court to rule on the propriety of the proposed class at this
 stage. ECF No. 48, PageID.4962-65. Plaintiffs reply that class claims
 should not be ruled on until the class certification or summary judgment

 stage, when there is a fuller record. ECF No. 53, PageID.6013-15.
       It is true that the Court is not required to wait until the class
 certification stage to rule on this question. Fed. R. Civ. P. 23(c)(1)(A). But

 construing the facts in Plaintiffs’ favor, it is not a foregone conclusion
 that they will be unable to meet class certification requirements after
 discovery. They allege the same central defect on GM’s part and cite the
                                      73
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7861 Filed 03/31/21 Page 74 of 81




 same marketing and advertising materials as supporting their fraud
 claims. These facts distinguish this case from Pilgrim, where the Sixth

 Circuit upheld denial of class certification at the motion to dismiss stage
 because the Plaintiffs alleged fundamentally different conduct in each of
 the states where they were bringing state-specific claims. Pilgrim v.

 Universal Health Card, LLC, 660 F.3d 943, 947 (6th Cir. 2011) (noting
 that the “program did not operate the same way in every State and the
 plaintiffs suffered distinct injuries as a result” and that no amount of

 discovery would save the class allegations). See also Francis, 2020 WL
 7042935 at *23 (declining to rule on class certification at the motion to
 dismiss stage because it was “procedurally premature”).

       For these reasons, the Court declines to strike the class allegations
 at this stage.
       I.     Outstanding motions

            1. Motions related to supplemental briefing (ECF Nos. 68,
               69, 72, 74, 75)
       At oral argument, the Court asked for supplemental briefing

 related to (1) the duty to disclose in a named set of states, (2) equitable
 tolling regarding the IWM as to several specific Plaintiffs, and (3) the
 issue of affirmative concealment. Tr. 1/29/21, 81:8-82:11, PageID.7137-

 38. GM subsequently filed a supplemental brief. ECF No. 67. Plaintiffs
 filed a motion to seal their supplemental brief and the brief itself. ECF
 Nos. 68, 69. Plaintiffs’ brief addresses the three questions posed by the

                                      74
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7862 Filed 03/31/21 Page 75 of 81




 Court, and also includes argument relating to GM’s knowledge of the
 defect, accompanied by six exhibits. GM filed a motion to strike the brief.

 ECF No. 72. Because there are several docket entries, some captioned as
 motions and some not, that contain duplicative sets of material,23 the
 Court will briefly outline what is included in each for clarity:
       ECF No. 68: Plaintiffs’ Motion for Leave to File Under Seal
        (PageID.7238-42), Plaintiffs’ Supplemental Brief (redacted) (Ex.
        1, PageID.7248-7259), Exs. 2-7 (redacted).
       ECF No. 69: Same as ECF No. 68, sealed and unredacted.
       ECF No. 70: Plaintiffs’ Supplemental Brief (redacted)
        (PageID.7366-77), case chart with supplemental authorities (Ex. 1,
        PageID.7382-87), Exs. 2-7 (redacted).
       ECF No. 71: Same materials as ECF No. 70, sealed and
        unredacted.
       ECF No. 72: GM’s Motion to Strike.
       ECF No. 73: GM’s Response to Plaintiffs’ Supplemental Brief.
       ECF No. 74: Plaintiffs’ Motion for Leave to File Under Seal
        (PageID.7692-94) and Response to Motion to Strike (Ex. 1,
        PageID.7698-7707).
       ECF No. 75: Same materials as ECF No. 74, sealed and
        unredacted.
       ECF No. 76: Response to Motion to Strike (redacted).
       ECF No. 77: Same as ECF No. 76, sealed and unredacted.
        GM essentially asks the Court to strike Section III of Plaintiffs’

 supplemental briefing (titled “GM’s Knowledge of the Defect”) as well as
 the exhibits that it references. ECF No. 72, PageID.7496. It argues that
 this section of the brief and these exhibits contain information that goes


 23  The Court would direct Plaintiffs to L.R. 5.3(b)(3) for future such
 filings—it is unclear why so many different combinations of the
 documents were submitted.
                                   75
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7863 Filed 03/31/21 Page 76 of 81




 beyond the Court’s request for supplemental briefing and seeks to
 improperly introduce new factual allegations, and therefore this

 information should not properly be before the Court to consider in
 evaluating its Motion to Dismiss. Id. at PageID.7495-96. Plaintiffs
 respond that striking is an extreme remedy, and that the Court has

 discretion to consider these materials. ECF No. 74-1, PageID.7701.
       In evaluating a motion to dismiss, the Court is limited to “the
 Complaint and any exhibits attached thereto, public records, items

 appearing in the record of the case and exhibits attached to defendant's
 motion to dismiss so long as they are referred to in the Complaint and
 are central to the claims contained therein.” Gomba Music, 62 F. Supp.

 at 636 (quoting Bassett v. NCAA, 528 F.3d 426, 430 (6th Cir.2008)). If the
 Court considers any materials beyond the pleadings and these limited
 exceptions, it must convert the motion to dismiss into a motion for

 summary judgment and evaluate it accordingly. Fed. R. Civ. P. 12(d).
       To be clear, while the Court admitted it was “interested” in knowing
 whether Plaintiffs had uncovered other evidence of GM’s knowledge, it

 did not request that such factual material be filed, instead reminding
 counsel that “this isn’t some kind of Congressional hearing.” See Tr.
 1/29/21 at 44:2-8, ECF No. 66, PageID.7100. The Court did not request

 supplemental legal argument or supplemental factual materials
 regarding GM’s knowledge of the defect. None of the exhibits Plaintiffs
 seek to introduce are public records or items specifically referred to in the
                                      76
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7864 Filed 03/31/21 Page 77 of 81




 Complaint. And they do much more than “fill in the contours and details”
 of the Complaint, which the Sixth Circuit has allowed—they present

 completely new information relating to whether and when GM had
 knowledge of the alleged defect. Armengau v. Cline, 7 F. App'x 336, 344
 (6th Cir. 2001) (quoting Yeary v. Goodwill Indus.-Knoxville, Inc., 107 F.3d

 443, 445 (6th Cir.1997)).
       In their Response, Plaintiffs suggest they are submitting these
 documents because they are “directly responsive to the Court’s inquiries,”

 and because the Court “expressed an interest in viewing certain
 documents referenced by Plaintiffs’ counsel during the Hearing,” but
 inquiries in the context of a hearing are not invitations to submit new

 records and evidence at the motion to dismiss stage in the absence of
 some explicit instruction to do so. ECF No. 76, PageID.7732. The Court
 made specific requests for supplemental briefing, and it did not ask

 Plaintiffs to present additional evidence or present factual material
 outside the record.24


 24 Specifically, the Court said that “I did have some questions and I asked
 some questions about the duty to disclose . . . it would still be helpful to
 me for the plaintiffs to address what authority they have regarding the
 law on duty to disclose for these states: Michigan, Nevada, New York,
 Ohio, New Jersey, Maine and South Carolina . . . that was not entirely
 clear from reviewing the briefs about the law in those states. . . . The
 other issue had to do with this question about equitable tolling and
 statute of limitations regarding the implied warranty of merchantability.
 . . . [T]he question is what authority is there that they—those three can
 satisfy the pre-suit notice so that it would toll the statute when they
                                       77
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7865 Filed 03/31/21 Page 78 of 81




        The Court may not consider the addition of numerous exhibits
 offered by Plaintiffs that fundamentally seek to also supplement their

 factual allegations with information outside the pleadings. The Court
 understands that these materials have been produced as a part of
 discovery in Click, and that the Parties have agreed they can be properly

 used in connection with this case. ECF No. 74-1, PageID.7700. As such,
 they may be incorporated by Plaintiffs in relevant future motions
 practice, but the Court will not and does not consider them now in any

 way.
        For the reasons suggested above, the Court will grant the Motion
 to Strike (ECF No. 72) and strike all copies of the referenced material on

 the docket. Accordingly, the Court orders Plaintiffs to file on the docket
 a copy of their supplemental briefing with Section III and Exhibits 2-7
 removed. The motions to seal are denied as moot (ECF Nos. 68, 69, 74,

 and 75). Though it was necessary to review the stricken materials and
 exhibits in order to rule on the Motion to Strike, as stated the Court did
 not consider them in any way in conducting its analysis or decision-

 making regarding the Motion to Dismiss, and those materials have no
 bearing on its conclusions.


 never brought the vehicles to the dealer? And related to that . . . we talked
 about affirmative concealment and whether that tolls the statute . . . how
 is that different, if it does differ in any way, from fraudulent concealment.
 I think I’d like you to discuss that as well.” Tr. 1/29/21, 81:10-82:11,
 PageID.7137-38.
                                          78
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7866 Filed 03/31/21 Page 79 of 81




          2. Motions related to Plaintiff Gary Goodwin (ECF Nos.
             52, 62)
       As the parties have stipulated to the voluntary dismissal of Plaintiff
 Gary Goodwin (ECF No. 63), the Court will deny these motions (ECF Nos.
 52, 62) as moot.
          3. Defendant’s Motion to Dismiss Brandon Tirozzi for
             Failure to Prosecute (ECF No. 78)
       GM filed a motion to dismiss Plaintiff Brandon Tirozzi for failure to
 prosecute. Plaintiffs have not responded. The Court is authorized to
 dismiss a case if a plaintiff fails to comply with a court order. Fed. R. Civ.

 P. 41(b). “When contemplating dismissal of an action under Rule 41(b), a
 court will consider: (1) whether the party's failure to cooperate is due to
 willfulness, bad faith, or fault; (2) whether the adversary was prejudiced

 by the dilatory conduct of the party; (3) whether the dismissed party was
 warned that failure to cooperate could lead to dismissal; and (4) whether
 less drastic sanctions were imposed or considered before dismissal was

 ordered.” Berry v. Cent. Michigan Univ., No. 2:19-CV-10306-TGB, 2019
 WL 7293374, at *2 (E.D. Mich. Dec. 30, 2019) (citing Mulbah v. Detroit
 Bd. of Educ., 261 F.3d 586, 589 (6th Cir. 2001)).

       After being appropriately served, Plaintiff Tirozzi has not
 responded to the Court’s Order to obtain counsel, or otherwise
 communicated with the Court in any way, making it difficult to

 determine what reasons are motivating his lack of response. ECF Nos.
 41, 42. GM will certainly be prejudiced if, after the entry of this order, it

                                      79
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7867 Filed 03/31/21 Page 80 of 81




 is forced to re-litigate these claims as to Plaintiff Tirozzi alone. The Order
 granting leave to withdraw did not specifically warn him that he could

 be dismissed for failure to find a new attorney. But because this is a class
 action, he cannot remain in the case as a named plaintiff without an
 attorney. Ziegler v. Michigan, 90 Fed. App’x 808, 810 (6th Cir. 2004).

 “Less drastic” sanctions do not therefore seem to be an option. The Court
 will grant the motion to dismiss Plaintiff Tirozzi, with the understanding
 that his claims may live on inasmuch as he would be a member of

 Plaintiffs’ putative class.
                               CONCLUSION
       The Motion to Dismiss (ECF No. 48) is GRANTED IN PART and

 DENIED IN PART. Of the total of 114 claims, 20 will be dismissed with
 prejudice, 1 is dismissed without prejudice, and 93 survive. For
 convenience, the Court attaches a Table of Claims containing a

 breakdown of the claims that survive and those that are dismissed. The
 Table of Claims is hereby incorporated in this Order by reference and
 specifies according to the Count numbers in the SAC which claims

 remain and which are being dismissed.
       The Motion to Strike (ECF No. 72) is GRANTED, and the Clerk is
 instructed TO STRIKE ECF Nos. 68, 69, 70, 71, 74, 75, 76, and 77 from

 the docket. The Motions to Seal (ECF Nos. 68, 69, 74, 75) are DENIED
 as moot because the materials will no longer be part of the docket.
 Plaintiffs are ordered to file a copy of their supplemental briefing with
                                      80
Case 2:19-cv-12333-TGB-DRG ECF No. 80, PageID.7868 Filed 03/31/21 Page 81 of 81




 the stricken materials removed on the docket, and clearly label it to
 indicate what is included.

       The motions related to Plaintiff Gary Goodwin (ECF Nos. 52, 62)
 are DENIED as moot. The Motion to Dismiss Plaintiff Brandon Tirozzi
 (ECF No. 78) is GRANTED and he is DISMISSED WITH

 PREJUDICE from this action.
       SO ORDERED, this 31st day of March, 2021.


                                    BY THE COURT:




                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge




                                      81
